PD-0290-15
                                                           COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                         Transmitted 8/10/2015 12:00:00 AM
                                                            Accepted 8/10/2015 8:34:39 AM
August 10, 2015                                                             ABEL ACOSTA
                           No. PD-0290-15                                           CLERK

                                In the
                       Court of Criminal Appeals
                         Of the State of Texas



              John Dennis Clayton Anthony, Appellant

                                  v.

                       STATE OF TEXAS, Appellee


Trial Court                               Appellate Court
Cause No. 2557                     Cause No. 07-14-00249-CR
287th District Court                   Seventh District of Texas
in Bailey County                       at Amarillo
_________________________________________________________________


          BRIEF OF APPELLANT ON THE MERITS
 _________________________________________________________________

                                       TROY BOLLINGER
                                       State Bar No. 24025819
                                       600 Ash Street
                                       Plainview, Texas 79072
                                       Tel.: (806) 293-2618
                                       Fax: (806) 293-8802
                                       troy@laneybollinger.com



                       ORAL ARGUMENT WAIVED
         STATEMENT REGARDING ORAL ARGUMENT
                   Appellant waives oral argument.

                     NAMES OF ALL PARTIES

Appellant:
      JOHN DENNIS CLAYTON ANTHONY

Trial Judge:    Hon. Gordon H. Green.


Trial counsel for Appellant:
      Plea of Guilty: Terry McEachern,
Attorney at Law, 700 Broadway, #20, Plainview, Texas 79072.
      Adjudication of Guilt:   Christian Pollard,
Attorney at Law, 700 Broadway, Plainview, Texas 79072.


Appellate Counsel for Appellant:
     Court of Appeals:     Don F. Schofield,
Attorney at Law, 112 W. 8th, Suite 530, Amarillo, Texas 79101.
     Court of Criminal Appeals:       Troy Bollinger,
Laney & Bollinger, 600 Ash Street, Plainview, Texas 79072.


Trial counsel for the State:      Kathryn Gurley,
District Attorney, P.O. Box 729, Friona, Texas 79035.


Appellate counsel for the State:
      Court of Appeals:     Kathryn Gurley,
District Attorney, P.O. Box 729, Friona, Texas 79035.
      Court of Criminal Appeals:       Lisa C. McMinn,
State Prosecuting Attorney, P.O. Box 13046, Capitol Station, Austin,
Texas 78711.




                                   ii
                                         TABLE OF CONTENTS
HEADING                                                                                                               PAGE #




STATEMENT REGARDING ORAL ARGUMENT.................................................................. ii
NAMES OF ALL PARTIES...................................................................................................... ii
INDEX OF AUTHORITIES ......................................................................................................v
STATEMENT OF THE CASE.................................................................................................. 7
STATE’S ISSUES ..................................................................................................................... 8
RESPONSE TO STATE’S ISSUE ............................................................................................ 9
APPELLANT’S ISSUES..........................................................................................................13
STATEMENT OF CONTESTED & SUPPLEMENTAL FACTS............................................13
SUMMARY OF THE ARGUMENT ........................................................................................17
ARGUMENT............................................................................................................................18
   THE STATE’S ARGUMENTS .............................................................................................19
      DID THE COURT ERR BY HOLDING THAT APPELLANT WAS INELIGIBLE FOR
      DEFERRED: THE JUDGEMENT ENTRY. ....................................................................19
      DID THE COURT ERR BY FINDING TRIAL COUNSEL INEFFECTIVE...................23
      DID THE COURT ERR BY FINDING TRIAL COUNSEL INEFFECTIVE:
      ‘THRESHHOLD ARGUMENTS’......................................................................................26
   THE APPELLANT’S ARGUMENTS...................................................................................28
   Trial Counsel was ineffective in the present case................................................................28
      STANDARD......................................................................................................................28
      APPLICATION.................................................................................................................29
      BRIEF INTERMISSION..................................................................................................31
   The original plea was void for statutory reasons and because it was neither voluntarily or
   knowingly made. ..................................................................................................................35
      FACTS ..............................................................................................................................36
      APPLICATION.................................................................................................................41
   The State’s requested relief is not proper in this matter.. ....................................................45
CONCLUSION ........................................................................................................................48
PRAYER ..................................................................................................................................49



                                                                    iii
CERTIFICATE OF SERVICE.................................................................................................51
CERTIFICATE OF COMPLIANCE ........................................................................................52




                                                           iv
                                         INDEX OF AUTHORITIES
CASE OR CITE                                                                                                                               PAGE #



Cases

Aguilar v. State, p2, Tex: Court of Appeals, 7th Dist. 2015 –(April 2015) ............................. 12
Anthony v. State, Appellate Cause Number 07-13-00089-CR, February 12, 2015 ........passim
Brown v. State, - Tex: Court of Criminal Appeals 2014 (March 19, 2014) {opinion
  withdrawn} ........................................................................................................................................... 41
Brown v. State, 439 S.W.3d 929 - Tex: Court of Criminal Appeals 2014 (June 18, 2014) .... 41
Casey v. State, 924 S.W.2d 946 (Tex.Crim.App. 1996) ................................................................ 43
Ex parte Burns, 601 S.W.2d 370 (Tex. Crim. App. 1980)............................................................ 29
Ex Parte Marble, 443 S.W.3d 129 (Tex.Crim.App – 2014) ........................................................... 25
Ex Parte Welborn, 785 S.W.2d 391 (Tex. Crim. App. 1990)................................................. 10, 30
Hernandez v. State, 726 S.W.2d 53 (Tex. Crim. App. 1986) ................................................ 12, 28
Lindsey v. State, 310 S.W.3d 186 (Tex. App.-Amarillo 2010, no pet.) ...................................... 42
McCarthy v. United States, 394 U.S. 459 (1969)......................................................................... 25
McDaniel v. State, 98 S.W.3d 704 (Tex. Crim. App. 2003)......................................................... 42
McMann v. Richardson, 397 U.S. 759, 771 (1970). .................................................................... 28
Moore v. State, 983 S.W.2d 15 (Tex.App.— Houston [14th Dist.] 1998, no pet.). .................. 28
Padilla v. Kentucky, 130 S. Ct. 1473 - Supreme Court 2010 .................................................... 30
Pate v. Robinson, 383 U.S. 375 (1966) ...................................................................................... 42, 44
Perez v. State, 310 S.W.3d 890 (Tex. Crim. App. 2010) .............................................................. 29
Powell v. Alabama, 287 U.S. 45 (1932) .......................................................................................... 28
Robinson v. State, 16 S.W.3d 808 (Tex. Crim. App. 2000). ........................................................ 29
Rodriguez v. State, 329 S.W.3d 74 - Tex: Court of Appeals 2010 .............................................. 43
Strickland v. Washington, 466 U.S. 668 (1984)........................................................ 10, 12, 33, 35
Thompson v. State, 9 S.W.3d 808 Tex.Crim.App. – 1999) ............................................................ 10
Turner v. State, 422 S.W.3d 676 - Tex: Court of Criminal Appeals 2013................................. 43




Statutes

Texas Code of Criminal Procedure, Article 42.12, Section 3(e)(1)....................................... 11
Texas Code of Criminal Procedure, Article 42.12, Section 5(d)(3)(B) ................................. 11
Texas Code of Criminal Procedure, Article 46B...............................................................passim
Texas Code of Criminal Procedure, Article 46B.004 .............................................................. 35
Texas Code of Criminal Procedure, Article 46B.004 (d) ............................................ 38, 43, 46


                                                                            v
Texas Code of Criminal Procedure, Article 46B.005 (a) .................................................. 38, 44
Texas Code of Criminal Procedure, Article 46B.005 (c)......................................................... 43
Texas Code of Criminal Procedure, Article 46B.022 .................................................. 15, 38, 40
Texas Code of Criminal Procedure, Article 46B.024 .............................................................. 15
Texas Code of Criminal Procedure, Article 46B.025 ........................................................ 16, 40
Texas Code of Criminal Procedure, Article 46b.026............................................................... 16
Texas Code of Criminal Procedure, Article 62.051(c)(3)........................................................ 22
Texas Penal Code, Section 22.021 (f).................................................................................. 11, 15, 32
Texas Rules of Appellate Procedure, Rule 34.5(a)(2) ....................................................... 16, 22
Texas Rules of Appellate Procedure, Rule 38.2(B) ................................................................. 14
Texas Rules of Appellate Procedure, Rule 68.11..................................................................... 51
Texas Rules of Appellate Procedure, Rule 9.4 ......................................................................... 52
Texas Rules of Appellate Procedure, Rule 9.5 ......................................................................... 51



Constitutional Provisions

TEX. CONST. art. I, §10 ...................................................................................................................... 28
U.S. CONST. amends. VI and XIV .................................................................................................... 28




                                                                       vi
TO THE HONORABLE COURT OF CRIMINAL APPEALS


STATEMENT OF THE CASE


      Appellant is mostly satisfied with the State’s description in its

“Statement of the Case”. It is technically correct, but it does invite this

Honorable Court to ignore one fact of enormous importance. The

Seventh Court of Appeals only ruled upon one of the Appellant’s three

points of error. Justice Pirtle specifically stated:

      “Having found Appellant was denied effective assistance of

      counsel in violation of the Sixth Amendment, we sustain

      issue three and reverse the judgment of the trial court. Our

      disposition of issue three makes it unnecessary for us to

      address Appellant’s first and second issues”1.

      The Court of Appeals did not make a specific finding as to the

Trial Court’s abuse of discretion in violating Article 42.12, section

5(d)(3)(B) of the Texas Code of Criminal Procedure. The State’s

arguments largely focus on this issue. This is an issue which the

Seventh Court of Appeals specifically found ‘unnecessary’ to address.

1Anthony v. State, (this case), p9, Appellate Cause Number 07-13-00089-CR,
February 12, 2015.

                                       7
        Additionally, and of greater importance, the Court of Appeals left

unaddressed the extremely important issue of whether Appellant’s plea

was knowingly or voluntarily made.

        If this Honorable Court were to somehow find that Mr. Anthony

was not in fact denied effective assistance of counsel, the remedy would

not be that sought by the State. The State’s position that this

Honorable Court granting their requested relief “would resolve

Appellant’s claims”2 could not be further from correct.




STATE’S ISSUES


1) When Appellant pled guilty to sexual assault of a child under
fourteen, did the court of appeals err by holding that he was ineligible
for deferred adjudication because the child was under six, based on an
unexplained finding in the judgment that was not pled, supported by the
record, or orally pronounced?

2) Did the court of appeals err by finding deficient performance and
prejudice due to counsel’s advice that Appellant was eligible for deferred
adjudication when there is no evidence of how counsel advised



2   State’s Brief on the Merits, p 11.

                                         8
Appellant, no evidence of how that advice affected the plea, and
Appellant actually received deferred adjudication?

3) Did the court of appeals err by finding ineffective assistance of counsel
based on an unexplained finding in the judgment without addressing
the State’s threshold arguments about the validity of the judgment entry,
preservation, and estoppel?




RESPONSE TO STATE’S ISSUE


        The State’s issues ignore the specific holding of the Court of

Appeals’ Opinion. The Court’s findings, in the Majority Opinion, are

that:

    1) “we find the record clearly establishes that the performance
        of Appellant’s trial counsel was deficient in that it fell
        below the prevailing professional norms. Based on our
        examination of the entire record, we hold Appellant has
        established the first prong of the Strickland test by a
        preponderance of the evidence.3” and then,
    2) “…but for counsel’s errors, there is also a reasonable
        probability the result of the proceeding would have been
        different. Under Strickland, that is sufficient to undermine


3Anthony v. State, (this case), p6, Appellate Cause Number 07-13-00089-CR,
February 12, 2015

                                       9
      confidence in the outcome of the proceeding. Accordingly,
      Appellant has satisfied the second prong of the Strickland
      test for establishing ineffective assistance of counsel.4”

It is telling that the State’s “Brief on the Merits” does not ever cite to

Strickland v. Washington5, Ex Parte Welborn6, or any of the other

cases7 one would expect to see in response to the above findings.

      The only clear reference to an ‘ineffective assistance” case is the

truism that “a claim of ineffective assistance of counsel must be “firmly

founded in the record”8.

      Clearly, the Justices of the Seventh Court of Appeals know this

fundamental requirement. The Appellate Opinion cites extensively to

Thompson9 and quoted the exact same phrase10 as the State. The

Justices made an express finding “based on our examination of the

entire record”. The Justices of the Seventh obviously believe the facts

in the record firmly establish ineffective assistance of counsel and said

4 Anthony v. State, (this case), p9, Appellate Cause Number 07-13-00089-CR,
February 12, 2015
5 Strickland v. Washington, 466 U.S. 668 (1984)
6 Ex Parte Welborn, 785 S.W.2d 391 (Tex. Crim. App. 1990)
7 State’s Brief on the Merits, p ii (Index of Authorities).
8 State’s Brief on the Merits, p8 – citing to Thompson v. State, 9 S.W.3d 808 at

814 Tex.Crim.App. – 1999)
9 Thompson v. State, 9 S.W.3d 808 (Tex.Crim.App. – 1999)
10 Anthony v. State, (this case), p5, Appellate Cause Number 07-13-00089-CR,

February 12, 2015

                                       10
so in no uncertain terms. So too should this Honorable Court. The

uncontroverted facts the Court of Appeals concentrate on include:

      a) That the child victim’s age was three years old [Clerk’s Record

         (hereinafter CR), pp. 43 & 78]. The State’s own Brief does not

         contest that the child was less than six years old11.

      b) That anyone convicted of Aggravated Sexual Assault of a Child

         with a child younger than six years of age is subject to a

         minimum term of imprisonment of 25 years12,

      c) Anyone convicted of Aggravated Sexual Assault of a Child with

         a child younger than six years of age is absolutely not eligible

         for either regular probation13 or a deferred adjudication14

         probation.

      d) No one at the plea, including the Defense Counsel15 and the

         Defendant16, knew these FACTS [Reporter’s Record

         (hereinafter RR), v1, the ENTIRE RECORD]. The Opinion of

         the Appellate Court blasts “every legally trained party involved,

11 State’s Brief on the Merits, p6 – footnote 1.
12 Texas Penal Code, Section 22.021 (f)
13 Texas Code of Criminal Procedure, Article 42.12, Section 3(e)(1)
14 Texas Code of Criminal Procedure, Article 42.12, Section 5(d)(3)(B)
15 Who has the absolute duty to know all the relevant facts and law concerning the

case.
16 Who’s plea CANNOT be voluntary if based on incorrect or complete information.



                                        11
        the trial court, the prosecutor, and Appellant’s own counsel” for

        this failing17.

The baseline question is not how the case was charged and whether or

not the State could abandon explicit statutory language. This is largely

irrelevant to both the Appellate Court’s specific ruling and the actual

situation in the 287th District Court in Baily County, Texas in January

of 2009. The only important question before this Honorable Court (the

one on which the Seventh Court of Appeals ruled) is whether Trial

Counsel’s level of information and preparation was sufficient. The

question remains: Did the interaction with and admonishment of the

Appellant “fell below the prevailing professional norms”. This is the

standard established since Strickland 18 (for Federal precedent) and

Hernandez19 (for Texas law), and continues to remain the standard

right now20

     The State seeks to avoid, and lull this Honorable Court into

ignoring, any analysis of the performance, knowledge, and performance

17 Anthony v. State, (this case), p7, Appellate Cause Number 07-13-00089-CR,
February 12, 2015
18 Strickland v. Washington, 466 U.S. 668 at 690-92 (1984)
19Hernandez v. State, 726 S.W.2d 53 at 54-57 (Tex. Crim. App. 1986)
20 Aguilar v. State, p2, Tex: Court of Appeals, 7th Dist. 2015 –(April 2015)

https://scholar.google.com/scholar?scidkt=5676106144712423252&as_sdt=2&hl=en.

                                      12
of Trial Counsel. In doing so, they failed to effectively attack or even

address the actual Court’s ruling.




APPELLANT’S ISSUES

  1) The State’s points ignore the Appellate Court’s actual ruling and

     counter a ground the Appellate Court expressly did not address at

     this time.

  2) Trial Counsel, as was found by the Appellate Court, was

     ineffective in the present case.

  3) The original plea was void for statutory reasons and because it

     was neither voluntarily nor knowingly made.

  4) Even should this Honorable Court agree with some portions of the

     State’s argument, the State’s requested relief is not proper in this

     matter.




STATEMENT OF CONTESTED & SUPPLEMENTAL FACTS




                                     13
     TEXAS RULES OF APPELLATE PROCEDURE, Rule 38.2(B)

exempts the responding party from the requirement of creating a

Statement of Facts unless they are “dissatisfied” with the opponent’s

briefing of the ‘Facts’. In the present case, the State’s description of the

facts is basically correct. However, the State’s presentation does not

include a few elements that this Honorable Court must have available

and must consider to make a rational and informed ruling. Thus, the

Appellant must provide a supplemental Statement of Facts to avoid the

confusion of an incomplete view of the evidence and the record.

     These are the specific areas in which this Honorable Court needs

additional ‘Facts’:

  1) At the time of the plea, the Appellant was seventeen years old
     [CR, p10],

  2) At the time of the plea, the Appellant was indigent [CR, p11-13]

     {Facts Regarding Competency Issues}

  3) Trial Counsel requested the Court conduct an inquiry into the
     competence of the Appellant [RR, v1, p4],

  4) On December 3, 2008, the Trial Court considered “the suggestion
     of incompetency to stand trial” of the Defendant. The Trial Court,



                                     14
  at that time, performed an ‘informal inquiry’ into the
  incompetency of the Defendant [CR, p28].

5) The Trial Court specifically, following an informal inquiry, found
  and ruled that “there is evidence to support a finding of
  incompetency and that the Defendant should be examined” [CR,
  p28]. The Court entered an appropriate order to have the
  Appellant examined by an expert to assess his competency to
  proceed.

6) Even though ordered, this examination was never performed [RR,
  v1, p4]. No report regarding competency from any qualified expert
  exists anywhere in the record.

7) In spite of the stay of proceedings required by Texas Code of
  Criminal Procedure, Article 46B.004, the Trial Court proceeded
  to conduct a plea in this matter. Apparently, Trial Counsel
  believed that his being ‘satisfied’ that his client was competent
  [RR, v1, p4] avoided the clear requirements of the statutory
  framework.

8) There is no evidence of record that Trial Counsel was a qualified
  expert as defined by Texas Code of Criminal Procedure,
  Article 46B.022. Even if he somehow were; there is no evidence of
  record that Trial Counsel conducted an actual examination
  complying with Texas Code of Criminal Procedure, Article
  46B.024. It is obvious that Trial Counsel did not create the report



                                 15
        required by Texas Code of Criminal Procedure, Article
        46B.025 and 46b.026.

        {Supplemental Facts on the Age Controversy}

     9) During the plea, the Court was presented with the report from a
        presentence investigation which the Court consulted [RR, v1, p13]
        when it considered the punishment and the Judgment in this case.

     10)      The Appellant created a request for a complete Clerk’s
        Record [CR, pp. 89] compliant with the Texas Rules of
        Appellate Procedure. The presentence investigation report is
        not, as of now, included in the Clerk’s Record.

     11)      A presentence investigation report should be part of the
        appellate record. Texas Rules of Appellate Procedure, Rule
        34.5(a)(2) requires, in criminal cases, the inclusion of “any
        documents executed for the plea”.

     12)      Appellate Counsel specifically requested the record to be
        completed by making this presentence investigation report
        available to this Honorable Court21. This motion was denied
        without explanation.

     13)      In a separate cause of action, the State obtained a protective
        order on behalf of the child victim. This was specifically done “as
        part of the plea bargain agreement” [RR, v1, pp. 14-15, 18-19, &


21   Appellant’s “Motion to Supplement Official Record”.

                                       16
    20]. The hearing granting the protective order was conducted
    within the guilty plea in this case.




SUMMARY OF THE ARGUMENT


  a. The State’s Brief totally fails to address the correct analysis of an

    ineffective assistance claim or ruling. The State instead counters

    grounds the Appellate Court expressly did not address at this

    time. In doing such, they have basically waived ANY attack on

    the Appellate Court’s actual findings and decision.

  b. Trial Counsel was actually ineffective in the present case. This is

    clear from the record, found by the Appellate Court, and neither

    briefed nor effectively contested by the State’s “Brief on the

    Merits”

  c. The original plea was void. The Defendant had no actual

    knowledge of the status of the law he was facing. Additionally,

    procedural default by the Trial Court rendered the entire original




                                   17
          plea void (or at least voidable and requiring a retrospective

          competency hearing)22.

      d. The State’s requested relief is simply not proper in this matter.

          It, like the entirety of the State’s Brief on the Merits, ignores the

          breadth of the issues still pending in this matter (IF ever this

          Honorable Court were to accept the State’s arguments as relevant

          or telling).



ARGUMENT

         Appellate Counsel believes that our response above shows the

      State’s arguments to be an improper attack on undecided issues.

      However, at no point does Appellant wish the State, or this

      Honorable Court, to read anything herein as agreement with or

      stipulation to any of the State’s issues. Thus, though they cannot be

      dispositive, the Appellant will briefly address each of the specific

      State contentions.




22   As was the proposed resolve in the case of Brown v. State (see below).

                                           18
      THE STATE’S ARGUMENTS

DID THE COURT ERR BY HOLDING THAT APPELLANT WAS
INELIGIBLE FOR DEFERRED: THE JUDGEMENT ENTRY.


      The State invited the Court of Appeals to overturn the Trial Court as

a finder of fact. They refused to do so. Now the State requests this

Honorable Court to do the same. Their position appears to be that the

actual facts known to the Trial Court don’t matter and that the State’s

failure to preserve a complete record should somehow punish the

Appellant.

      Let’s make one thing absolutely clear: the child involved in this case

was under six at the time of the offense. Everyone involved in the case

was aware of this FACT. The State’s contention that the Judgment

contained a “clerical error, which can be corrected with an order nunc

pro tunc”23 is disingenuous at best. If the Judge was wrong, the State

would definitely have provided evidence to support that. The child was

three. The State knew it at trial. The State knew it at the appeal. To

claim this is a ‘clerical error’ somehow wiped away by a nunc is simply




23   State’s “Appellee’s Brief” to the Seventh Court of Appeals (07-13-000089) at 5.

                                           19
ridiculous. To this Honorable Court, at least, the “State does not contest

that the child was under six years old”24

     If the Court knew this fact, as it obviously did, what methodology

brought the information to the Court? The answer is clear from the

record: (1) from the presentence investigation report and (2) from the

proceedings and discussions of a protective order made part of the plea

by the agreement of the parties.

     While a protective order application or protective order may not

provide the child’s age25, the discussions leading up to the granting of

one clearly does.

     More importantly, there was a presentence investigation report

specifically created and considered in this matter [RR, v1, pp. 12-13].

The State’s Appellate Attorneys contend that “There is no evidence in

the record to support the finding that the child was 3 years of age”26 and

“No evidence was presented at the plea proceeding that the child was




24 State’s “Brief on the Merits”, p6 – Footnote 1
25 As, in all candor to the Tribunal, the application and protective order in this case
do not.
26 State’s “Appellee’s Brief” to the Seventh Court of Appeals (07-13-000089) at 9.



                                           20
under six years old”27 Of course the evidence was presented. Does the

State actually claim that the Trial Court simply made this up?

     The evidence is, was, and continues to be the presentence

investigation report28. Appellate Counsel has NEVER seen a PSI report

in a sexual assault case, of any kind, which does not include the age or

date of birth of the complainant. This one obviously did and was

specifically considered in the plea [RR, v1, pp. 12-13], punishment, and

creation of sex offender conditions [CR, pp. 8 & 43].

     The presentence investigation report is not currently part of the

Appellate record. This failing cannot be attributed to the Appellant or

used to punish Appellant’s argument. No presentence investigation

report is ever in the control of the Defense; they are always in the

control and possession of the State and the Court.

        The Appellant followed the required procedure for obtaining a

clean and complete record. The Appellant’s request for the creation of

the clerk’s record specifically included all items “identified in Rule

34.5(a)(I) through (II), Texas Rules of Appellate Procedure” [CR, p89].

27 27State’s “Brief on the Merits”, pp. 5-6.
28If the State’s contention is that the PSI report does NOT contain either the age or
the date of birth of the child, Appellate Counsel would most fervently request they
produce the report.

                                         21
The presentence investigation report was a document executed for the

plea29 and thus should have been made part of the clerk’s record.

Appellate Counsel noticed this omission and specifically requested its

production in a timely “Motion to Supplement Record”. That the State

and the Court failed to preserve a portion of the record cannot be used

by the State to hide the facts known by the Judge, Prosecutor, and

Defense Attorney (and specifically consulted at the hearing [RR, v1, pp.

12-13]).

      The evidence showed the Judge the child’s age. The Judge

entered the child’s age on the Judgment. This was not a ‘sentence’ that

had to be pronounced separately from the bench30. The sentence was a

“deferred adjudication of guilt” [CR, 43]. The age of the victim, as

annotated on the Judgment (in the section addressing sex offender

registration) is data relevant to the assessment of the proper type and

level of sex offender restrictions, registration, and conditions which

would be required by the Court31. The fact of the child’s age is not an

error. The inclusion of the data on the Judgment is not an error,
29 Texas Rules of Appellate Procedure, Rule 34.5(a)(2).
30 As the State contends in their State’s “Brief on the Merits”, p6.
31 In fact, the age of the victim is a data point required to be provided in all sex

offender registrations. See Texas Code of Criminal Procedure, Article
62.051(c)(3).

                                           22
certainly not a ‘clerical error’ subject to a nunc. The State’s arguments

to such effect are a red herring designed to draw attention away from

the core of the Court of Appeals rationale. They observed, correctly,

that “every legally trained party involved” missed the application of the

law to the facts in this matter. For the State or the Trial Court to do so

is troublesome. For Defense Counsel to be unaware is ineffective

assistance of counsel.




DID THE COURT ERR BY FINDING TRIAL COUNSEL
INEFFECTIVE.


     As we address this issue in detail throughout the Brief, our

treatment here will be brief32. This State’s “Issue” concentrates on

whether the Court of Appeals can find Trial Counsel ineffective on the

current status of the record and in light of the existing fact that the

Appellant “actually received deferred adjudication”. To this, there can

only be one simple answer: Yes!

     Appellate Counsel offers a couple of simple analogies.



32‘Brief’ as defined by an Appellate Counsel who clearly cannot reign in the writing
process to brevity.

                                         23
    Had the Appellant been charged with Driving While Intoxicated,

would Trial Counsel have been ineffective for explaining, admonishing,

and allowing the Appellant to plea to a Deferred Adjudication? The

answer is, of course, yes. Even if the State is fine with it, the law does

not allow for it. Even if the Court had granted it, the sentence would

have been wrong. More importantly, the Defendant would not have a

correct understanding of the law as it applies to his facts. The

Appellant is entitled to Trial Counsel who knows all the relevant law

and how, specifically, it applies to Appellant’s case.

  If an Appellant has two ‘pen trips’, he must be admonished to the

possible consequences of these facts. This is required even the

Appellant has not been enhanced and the State does not intend to

enhance him. This is required even if the State’s Attorney is unaware

of the facts or the specific statutes. The Defense Attorney has a

personal and unavoidable duty to have an independent knowledge of

the facts and the law potentially impacting the client.




                                     24
     Whether the sentence imposed in this matter was illegal or

not33 is irrelevant. The Fact that the Appellant was incompletely

(and/or incorrectly) admonished shows that the Trial Counsel did not

have the requisite level of knowledge or involvement.

       The Appellate Court’s opinion focuses on this issue:

     “… because a guilty plea is an admission of all the elements of a

formal criminal charge, it cannot be truly voluntary unless the

defendant possesses an understanding of the law in relation to the

facts.34”

     It is absolutely unequivocal that the Appellant had no idea of the

level of hurt the State could bring in this case. It is unclear whether the

Trial Counsel knew or not. What is not in question is that no one, pre-

plea, properly explained and admonished the law and potential

consequences of the case to the Appellant.




33The issue upon which the State hangs it entire argument involving ineffective
assistance.
34Anthony v. State, (this case), p7, Appellate Cause Number 07-13-00089-CR,

February 12, 2015 – citing to Ex Parte Marble, 443 S.W.3d 129 at 131
(Tex.Crim.App – 2014) and McCarthy v. United States, 394 U.S. 459 at 466
(1969).

                                        25
        The Court of Appeals found that “Appellant was denied the

     effective assistance of counsel in violation of the Sixth Amendment”35.

     This is the actual ruling of the Court of Appeals. The State’s

     argument ignores the Appeals Court’s legitimate concerns and does

     not conduct an ineffective assistance analysis. Thus it must wholly

     fail to convince.


DID THE COURT ERR BY FINDING TRIAL COUNSEL
INEFFECTIVE: ‘THRESHHOLD ARGUMENTS’.



        The State seems to be implying that the Court of Appeals must

     specifically write on each and every issue or their ruling can be set

     aside. As an Appellate Counsel for defendants, this contention is

     especially amusing. It is a source of continuing confusion,

     amazement, and consternation for the Defense as to what an

     Appellate Court chooses to include (or give weight to) in reasoning

     and opinions.

        However, as this Honorable Court is surely aware, disagreeing

     with or even choosing not to write on an issue does NOT mean the


35Anthony v. State, (this case), p9, Appellate Cause Number 07-13-00089-CR,
February 12, 2015

                                       26
      issue is ignored. Unless an Appellate Court specifically decides to

      not address an issue36, the Court implicitly rules. These rulings are

      obvious from their findings and Opinions. Here, the State complains

      of three matters they claim are “threshold” issues to a ruling:

         1) The finding that the girl was three (discussed herein

            separately),

         2) Forfeiture (by the Appellant) of ‘any challenge” to the original

            plea, and finally

         3) Estoppel.

None of these matters were ignored. They were briefed by the State in

its “Appellee’s Brief” and rejected. One specific issue even triggered a

Concurring Opinion. The unavoidable conclusion is that the Court of

Appeals disagreed with the State’s contentions. The Justices ruled

accordingly. The Appellate Court’s reasoning and Opinion were correct

to the issue they chose to base the finding on.




36   As the Court of Appeals did on Appellant’s Issues #1 & #2 in this matter.

                                            27
     THE APPELLANT’S ARGUMENTS

      Trial Counsel was ineffective in the present case.


STANDARD

“If the right to counsel guaranteed by the Constitution is to serve its purpose,
defendants cannot be left to the mercies of incompetent counsel.”

                        McMann v. Richardson, 397 U.S. 759, 771 (1970).



      Every criminal defendant has the right to the effective assistance

of counsel37. Counsel’s assistance is ineffective if it falls below an

objective standard of reasonableness and prejudices the defense38.

Strickland provides a two-part test for determining whether counsel

was ineffective: (1) deficient performance, and (2) prejudice39.

      An appropriate examination of the record includes counsel’s

representation, or lack thereof, during pretrial, the guilt-innocence

stage of trial, and the punishment stage40. Even if a Defendant chooses

to plead guilty, he is entitled to effective representation. A guilty plea



37 U.S. CONST. amends. VI and XIV; TEX. CONST. art. I, §10; Powell v.
Alabama, 287 U.S. 45 (1932)
38 Strickland v. Washington, 466 U.S. 668 at 687 (1984); Hernandez v. State,

726 S.W.2d 53 at 55 (Tex. Crim. App. 1986)
39 Strickland, at 687 (1984)
40 Moore v. State, 983 S.W.2d 15 (Tex.App.— Houston [14th Dist.] 1998, no pet.).



                                           28
is not voluntary if made as a result of ineffective assistance of counsel41.

The defendant need not object in the trial court to counsel’s ineffective

representation to preserve the issue for review42.

      The Appellant has the burden to prove ineffective assistance.

This burden requires proof of ineffectiveness by a preponderance of the

evidence43.



APPLICATION

      The Court of Criminal Appeals has long noted that Trial Counsel

has an independent duty to know the facts and law, at minimum, in

defending the accused.

      “It is evident that a criminal defense lawyer must have a firm
      command of the facts of the case as well as governing law before he
      can render reasonably effective assistance of counsel. ... It may not
      be argued that a given course of conduct was within the realm of
      trial strategy unless and until the trial attorney has conducted the




41 Ex parte Burns, 601 S.W.2d 370 at 372 (Tex. Crim. App. 1980).
42 Robinson v. State, 16 S.W.3d 808 (Tex. Crim. App. 2000).
43 Perez v. State, 310 S.W.3d 890 at 893 (Tex. Crim. App. 2010)



                                       29
      necessary legal and factual investigation which would enable him
      to make an informed rational decision.”44

      The Courts place an increasingly heavy burden on Defense

Counsel at the trial level to be aware and informative to a Defendant

before any plea. For an analogy, Appellate Counsel directs the State

and this Honorable Court to the Padilla45 line of cases.

      Defense Counsel can have no knowledge of or interest in

immigration law. He may even have an active aversion to such a

practice area. Trial Counsel can actually tell the client to go and

consult with an actual immigration attorney. None of this relieves his

burden one whit. If Trial Counsel represents someone who is not a

United States citizen, they are required to find this out. Trial Counsel

is required to warn the client as to the clear collateral consequences of

any actions in a criminal case. Failure to do so is per se ineffective

assistance of counsel. Even if the Defendant is admonished by the

Court correctly, the duty remains with the Trial Counsel.




44 Ex parte Welborn, 785 S.W.2d 391 (Tex. Crim. App. 1990) (internal citations
omitted).
45 Padilla v. Kentucky, 130 S. Ct. 1473 - Supreme Court 2010



                                        30
         As in cases involving non-citizens, any sexual offense requires

specific research and explanations to the client. Not only do the

punishments change46, but sex offender registration requirements

change at almost every legislative session. Trial Counsel has to know of

these changes and how they affect each client. Trial Counsel has the

duty to explain the correct law to the Client and explain how the

current law directly applies to his case.


BRIEF INTERMISSION


         To be fair, and leaven somewhat the language throughout the

briefs, Appellate Counsel offers the following:

         Having interviewed Counsel and the Trial Court in this matter,

there was nothing nefarious happening in this matter. The actors

simply did not realize the problem existed at the time of the plea.

         One must remember that:

         1) Bailey County is a small county with a very small number (both

            objectively and relatively) of offenses of this type47, and



46   As happened in this case.
47   Thank goodness.

                                        31
     2) The statutory language at the heart of this problem was very

        new at the time of this proceeding. Texas Penal Code,

        Section 22.021 (f) became effective September 1, 2007.

There is no evidence, or even indication, that anyone involved actively

tricked the Appellant or acted to flout the statute. The actors at the

trial simply did not know or failed to realize the importance of this

change in the law. While this is understandable; understanding does

not relieve the absolute duty of Trial Counsel to know and explain the

law as it actually exists.

     Every time the law changes each Attorney practicing has to

incorporate the sometimes baffling changes wrought by the legislature.

That is the duty we accept when any Counsel chooses to accept a case.

In this case, Trial Counsel failed to properly advise and admonish the

client on current law. This failure, though understandable, made his

representation ineffective.




     In summation, the argument is both simple and unavoidable.




                                    32
1)       Trial Counsel has the unavoidable independent duty to know

         and investigate the law, the facts of the case, and to explain and

         admonish the Defendant on the interaction between the two.

2)       Trial Counsel did not correctly admonish the Appellant and

         explain the law and the facts to the Appellant. This failure

         resulted in the Appellant having a less than full understanding

         of the law in relation to the facts.

3)        A guilty plea is not truly voluntary unless the Defendant

         possesses an understanding of the law in relation to the facts.

4)       Depriving the Appellant of a voluntary plea is the harm

         required by the second prong of Strickland v. Washington.

5)       Trial Counsel’s deficiencies, coupled with harm, require a

         reversal for ineffective assistance48.




      This Appellant’s Brief, in the next section, provides additional

clear evidence from the record of ineffective assistance by Trial


48Obviously, it is never that simple. We have provided evidence and argument
throughout this brief to support the Court of Appeals ruling that this matter is
absolutely the result of ineffective assistance. This simple summary is an attempt
by Appellate Counsel to distill the arguments from the Seventh Court of Appeals
and this brief into a concise bite-sized summary.

                                        33
Counsel49. Again, failure to know the statutory framework and how it

applies to the Appellant deprived the Appellant of important

Constitutional protections. The full argument and support is included

immediately below. This is simply another short summary to bring the

issue to the fore.

1)          Trial Counsel has the unavoidable independent duty to know

            and investigate the law, the facts of the case and the Defendant,

2)          Trial Counsel became aware of competency issues with the

            Appellant,

3)          Trial Counsel sought and obtained an order (which found

            evidence of incompetence) for a competency examination,

4)          Trial Counsel attempted to waive the requirements of the

            statutory framework and took the matter to plea without

            complying with clear black letter law,

5)          Due process requires compliance with statutory procedures

            developed to ensure the competence of a criminal Defendant.

6)          Trial Counsel’s actions thus deprived the Appellant of

            Constitutionally protected due process rights.


49   On a completely separate issue.

                                       34
7)       Deprivation of a substantial due process right is the harm

         required by the second prong of Strickland v. Washington.

8)       Trial Counsel’s deficiencies (not knowing and/or complying with

         Article 46B of the Texas Code of Criminal Procedure),

         coupled with harm (denial of Appellant’s due process rights),

         require a reversal for ineffective assistance

Interestingly, it also (arguably) renders all the proceedings at question

in this matter (including this appeal) void as being conducted in

violation of a mandatory statutory stay of “all proceedings”50. Ready

for that next section yet?



    The original plea was void for statutory reasons and
because it was neither voluntarily nor knowingly made.



      Any guilty plea must be entered into knowingly and voluntarily.

The discussion above reveals why this clearly was not done. The

Opinion of the Court of Appeals provides an excellent discussion of the

issue51. We will avoid unnecessary repetition of that argument at this


50Texas Code of Criminal Procedure, Article 46B.004 (d)
51Anthony v. State, (this case), pp. 7-8, Appellate Cause Number 07-13-00089-CR,
February 12, 2015

                                       35
time. However, there remains the issue of a procedural default which

illustrates both a failure of the Trial Counsel to know and comply with

the statutory law and that the original plea in this matter was

fundamentally flawed.


FACTS



      At the time of the plea, the Appellant was seventeen years old

[CR, p10], indigent [CR, pp. 10-13] and extremely out of his depth. He

had been on psychiatric medications for years. On December 3, 2008,

the Trial Court considered “the suggestion of incompetency to stand

trial” of the Defendant. The Trial Court heard and considered evidence

while performing an informal inquiry into the incompetency of the

Defendant. Following this informal inquiry the Trial Court specifically

found that “there is evidence to support a finding of incompetency

and that the Defendant should be examined” [CR, p28]52.




52It is worth mentioning at this point that Appellate Counsel specifically requested
that the Record be supplemented with the transcript of this informal inquiry. That
motion was denied by this Honorable Court. Thus, any Appellate Court must defer
to the Trial Court (as the actual fact finder) on the sufficiency of the evidence
supporting this finding.

                                         36
     Appellate Counsel is very aware that the Trial Court would not

ever be forced to inquire sua sponte into the competency of the

Defendant. Further, if the Trial Court decided there was no evidence to

support a finding of incompetency, no Court in this State would

overturn that decision. Appellate Counsel has scanned over fifty cases

wherein the Defense tried that approach and utterly failed. No matter

how extreme the behavior (suicide attempts, outbursts in court,

whatever…) the reviewing Courts defer to the Trial Court’s decision or

refusal to even hold an informal inquiry. Here, the Judge did

specifically find this evidence existed. The Appellate deference afforded

to the fact finder at the Trial Court now requires that we accept the

Court’s ruling as a given.

     In this situation, very specific statutory black letter law takes

control. Failure to follow these very specific procedures rendered the

plea and all further proceedings void.

     These statutory provisions are both very clear and include the

mandatory “shall” language.

     “If after an informal inquiry the court determines that

evidence exists to support a finding of incompetency, the court


                                    37
shall order an examination under Subchapter B to determine

whether the defendant is incompetent to stand trial in a

criminal case.”53

and

      If the court determines there is evidence to support a

finding of incompetency, the court … shall stay all other

proceedings in the case.54

      The Trial Court’s Order for Examination ordered that the

Appellant be examined by a Dr. Robert Morgan55 and that the required

reports be created and submitted to the Court [CR, p28]. A hearing was

scheduled for January 7, 2009 on the issue of the competency [CR, 29].

No report was apparently ever prepared as it is not present in the

record. No evidence exists of record that “an examination under

Subchapter B to determine whether the defendant is incompetent to

stand trial” was ever conducted. In fact, it is clear that the Appellant

was not so examined [RR, v1, p4].



53 Texas Code of Criminal Procedure, Article 46B.005 (a)
54 Texas Code of Criminal Procedure, Article 46B.004 (d)
55 Presumably, a doctor qualified under the very specific qualification requirements

found in 46B.022 of the Texas Code of Criminal Procedure.

                                         38
         Thus, by clear operation of statutory construction, all subsequent

actions in this case56 were conducted in violation of a mandatory stay of

the proceedings.

         On the day of the plea in this case, the following interchange

occurred:

         THE COURT: And what says the defendant?

         MR. McEACHERN: Defendant is present and ready, Your Honor,
         ready to proceed on a plea bargain.

         I had previously filed a motion to have Mr. Anthony examined. I'm
         satisfied that he's competent.

         I'm withdrawing that motion to have him examined.

         THE COURT: All right. The Court did enter an order for
         examination back on December 3 of 2008, but that order was for
         Dr. Robert Morgan --

         MR. McEACHERN: Yes, sir.

         THE COURT: -- to examine him. And the matter was set for
         hearing before January 7th. Dr. Morgan has not examined him; is
         that correct?

         MR. McEACHERN: That's correct, but I'm satisfied that my client
         is competent --


56   Including, respectfully, the proceedings of this appeal.

                                             39
     THE COURT: All right.

     MR. McEACHERN: -- and able to assist me in the trial of this
     matter. [RR, v1, p4].

This conversation illustrates that 1) Trial Counsel did not have a clear

grasp of the law concerning competence of the Defendant and 2) the

Trial Court did not comply with the clear procedural requirements of

Article 46B of the Texas Code of Criminal Procedure.

     To be both unambiguous and brief:

  a) Trial Counsel did not conduct an examination or prepare a report

     as required by 46B.025.

  b) Trial Counsel is not a qualified expert as required by 46B.022,

  c) Trial Counsel was not affiliated, in any way evidenced in the

     record, with Dr. Robert Morgan (the doctor Ordered to perform an

     examination),

  d) Dr. Robert Morgan never examined the Appellant. Nor did he

     create the report as required by 46B.025 and the Court’s order

     [CR, p28].

  e) Article 46B.005 does not require that “the court shall order an

     examination under Subchapter B to determine whether the



                                    40
       defendant is incompetent to stand trial in a criminal case”

       unless some random Trial Counsel says the Defendant is OK.

     f) Either Trial Counsel was not knowledgeable as to the statutory

       requirements of Article 46B or chose to ignore them at the time of

       plea. Either way, the requirements of statutes were ignored.




APPLICATION



       This Honorable Court has already provided guidance and analysis

on this issue. Just last year, the Court of Criminal Appeals decided

Brown v. State57. While the facts in that case are much more extreme

than those of the present Appellant, the legal analysis is directly on

point. The unusual procedural history concluding Brown (the

Appellant died, the appeal was permanently abated, and the March 19,

2014 opinion was withdrawn)58 makes Appellate Counsel reticent to cite

the opinion directly as precedent. However, as Judge Johnson is both




57 Brown v. State, - Tex: Court of Criminal Appeals 2014 (March 19, 2014) {opinion
withdrawn}
58 Brown v. State, 439 S.W.3d 929 - Tex: Court of Criminal Appeals 2014 (June 18,

2014).

                                        41
better qualified and a better legal analyst, Counsel will shamelessly

steal from the reasoning of this withdrawn opinion.

      The prosecution and conviction of a defendant while he is legally

incompetent to stand trial violates the Due Process Clause of the United

States Constitution59. These protections are afforded to a criminal

defendant even at a revocation hearing60.

      Due process also mandates state procedures that are adequate to

assure that incompetent defendants are not put to trial61. To that end,

the statutory scheme has codified the constitutional standard for

competency to stand trial and has elaborately described the

circumstances that require, and procedures for making, a determination

of whether a defendant is competent to stand trial in the Texas Code

of Criminal Procedure, Article 46B.




59 McDaniel v. State, 98 S.W.3d 704 at 709 (Tex. Crim. App. 2003) (citing Pate v.
Robinson, 383 U.S. 375 at 378 (1966))
60 McDaniel, at 710 and Lindsey v. State, 310 S.W.3d 186 at 188 (Tex. App.-

Amarillo 2010, no pet.). See also Texas Code of Criminal Procedure, Article.
42.07.
61 Pate v. Robinson, 383 U.S. 375 at 378 (1966).



                                        42
      Every Defendant has the right to be competent throughout his

entire trial62. Once ‘some evidence’ of incompetence is found, the

statutory requirements of Article 46B are triggered.

      "Some evidence" is a very low bar; it requires a showing of only a

quantity more than none or a scintilla63. If even this level of evidence

exists then "evidence exists to support a finding of incompetency," and

the statutory scheme requires the Trial Court to "stay all other

proceedings in the case"64 and conduct a formal competency trial65.

      Article 46B.005(c) does allow the parties to waive the necessity of

a trial on the matter of incompetency if:

      (1) neither party's counsel requests a trial on the issue of
incompetency;

      (2) neither party's counsel opposes a finding of incompetency; and

      (3) the court does not, on its own motion, determine that a trial is
necessary to determine incompetency66.




62 Rodriguez v. State, 329 S.W.3d 74 - Tex: Court of Appeals 2010 – citing . Casey
v. State, 924 S.W.2d 946 at 949 (Tex.Crim.App. 1996).
63 Turner v. State, 422 S.W.3d 676 at 692 - Tex: Court of Criminal Appeals 2013
64 Texas Code of Criminal Procedure, Article 46B.004 (d)
65 Turner, at 693.
66 Texas Code of Criminal Procedure, Article 46B.005 (c)



                                       43
This allows the parties to agree on the incompetency of a Defendant if,

after the required examination, no one opposes a finding of

incompetence.

        There is NO statutory language which allows for waiver of

an examination required by Article 46B.005(a). There is no ‘wiggle

room’ here. The Texas Legislature specifically includes ‘shall’ language

when ordering the Courts to obtain these examinations. Until this

examination is conducted and a report is created, nothing else can

happen in the case. The Legislature requires the Courts to stay ‘all

proceedings’ until this is done. The Supreme Court has held that the

failure to observe procedures adequate to protect a defendant's right not

to be tried or convicted while incompetent to stand trial deprives him of

his due process right to a fair trial67. The issue of competence is of first

importance: if the Appellant was not competent, the question of

voluntariness is not reached.

        In the present case, even if the Court of Appeals or this Honorable

Court believed Trial Counsel was competent, the result must be the

same. The competence of the Appellant is an open issue. The normal


67   In Pate v. Robinson, 383 U.S. 375 - Supreme Court 1966

                                        44
presumption that a Defendant is competent to proceed is set aside, by

statutory construction, until an examination is conducted. Procedural

Due Process and the clear language of the Texas Code of Criminal

Procedure, Article 46B require a stay of all proceedings until the

constitutionally required safeguards are complied with. This case must

be returned to the Trial Court, where (should the State which to

continue to pursue the matter) the Trial Judge would have to comply

with 46B.005 and obtain a qualified evaluation of the competence of the

Appellant. This must happen before the case may proceed.




         The State’s requested relief is not proper in this matter.



         The State’s Brief requests that this Honorable Court “reverse the

decision of the court of appeals” and order specific language be stricken

from the judgments in this case68. There is nothing in the record, the

statutory appellate framework, or the existing precedent which can

support this action. It is important to note that the State’s Brief on the

Merits includes no cases which support this relief.


68   State’s Brief on the Merits, p12

                                        45
        This wholly improper remedy should not even be considered at

this time. The Court of Appeals specifically chose not to address two of

the three grounds raised on direct appeal. There is no existing case law

that can support just ignoring existing, unresolved appellate grounds.

Should this Honorable Court rule that Trial Counsel was not

ineffective, a proper resolve would be to remand to the Court of Appeals

to address and resolve the remaining issues of the Appellant.

        Further, this Honorable Court now has before it a clear violation

of the Appellant’s procedural due process rights in the handling of the

Appellant’ competence. It would be entirely proper for this Honorable

Court to recognize this failing and abate all further proceedings69

until such time as the Trial Court complies with the clear statutory

framework provided in Texas Code of Criminal Procedure, Article

46B.

        The State’s dismissive statement that “the ineffective assistance

issue could be raised on habeas corpus”70 ignores the fundamental fact

that the Appellant won ‘the ineffective assistance issue’. Why should

the weakest and least prepared individual bear the burden for the

69   As required by Texas Code of Criminal Procedure, Article 46B.004 (d)
70   State’s Brief on the Merits, p11

                                       46
multiple failures of ‘every legally trained party’ evident in these

proceedings? Why should the Appellant be punished by discounting

raised claims, because his winning on one issue made the others

unneeded? This suggestion by the State that this Honorable Court rob

the Appellant of access to the appellate process is simply offensive.

     The Appellant’s success in proving ineffective assistance does not

negate the other significant failings in this case. To try to shift the

burden of proceeding to a young incarcerated indigent, of legally

questionable competence, shows the level of disconnect the State’s

argument embraces.

     There is absolutely nothing before this Honorable Court which

should reassure. There is no evidence that the Appellant was

effectively represented. There is no evidence that the proceedings on

January 14, 2009 were legally correct in any way. To grant the State’s

prayer and simply sweep away the various and apparent errors of these

proceedings would, quite simply, be a miscarriage of justice. The

Seventh Court of Appeals got this one right. If you don’t agree those

Justices got it right for the right reason the only correct resolve is a




                                     47
remand (to either the Appellate Court or the original Trial Court) to

address the totality of the remaining issues.



CONCLUSION

      The Seventh Court of Appeals clearly laid out the failures of “every

legally trained party involved the trial court, the prosecutor, and

Appellant’s own counsel”71. The State’s Brief on the Merits fails to

refute these failings. The State fails to provide any ineffective analysis

at all.

      The State instead provides a fairly compelling argument in

support of the ground the Court of Appeals specifically chose to not

address. The State’s approach is basically asking you to issue an

advisory opinion and reverse the Seventh Court of Appeals on

unaddressed grounds.

      On the subject of unaddressed issues, this Honorable Court now

has clear evidence before it of procedural default and due process

violations. These would be best addressed in a remand to the Trial

Court to force compliance. However, the issue must clearly be included

71Anthony v. State, (this case), p7, Appellate Cause Number 07-13-00089-CR,
February 12, 2015

                                       48
in any analysis of the voluntariness of the plea. Whatever the proper

resolve, the utter failure of the Trial Counsel to address or avoid these

issues is further clear proof of the Trial Counsel’s ineffective

performance.

     Finally, the Appellant has shown why the State’s requested

remedy is wholly improper. It is obvious to Appellate Counsel, as it was

to the Justices of the Seventh Court of Appeals, that Trial Counsel’s

representation was ineffective from the record alone. However,

Appellate Counsel has been sure before and still overruled. If that

should occur in this proceeding, the Appellant still has a battle to fight

on the existing issues. This is especially true on the existing issue of

that his plea was not knowingly and voluntarily made (for the many

reasons stated above). Nothing in this case, including the State’s brief,

supports their desired relief.



PRAYER


     Appellant prays this Honorable Court sustain these arguments,

deny the remedy requested by the State, and sustain the decision of the

Seventh Court of Appeals in this matter.


                                     49
     In the alternative, the Appellant prays this matter be remanded to

the Trial Court to allow for a proper resolution of the open question of

the Appellant’s competency. Appellant requests that he be evaluated,

as ordered, by Dr. Morgan or any legally qualified expert. Appellant

requests that the required report be created following such an

examination and that report be made part of the record. The Appellant

specifically does not at this time waive a trial on the issue of

competence. Appellant prays that all proceedings following the entry of

the Court’s “Order for Examination” of December 3, 2008 be deemed

void as in violation of a statutorily mandated stay. Appellant prays

that he be returned to his position prior to any plea in the matter.

     In a final alternative, the Appellant prays this matter be

remanded to the Seventh Court of Appeals for resolution of any and all

remaining Appellate grounds supported by the record. The Appellant

further requests any clarifying instructions and rulings this Honorable

Court deems necessary.




                                     50
                                         Respectfully Submitted,

                                         /s/ Troy Bollinger


                                         TROY BOLLINGER

                                         State Bar No. 24025819
                                         600 Ash Street
                                         Plainview, Texas 79072
                                         Tel.: (806) 293-2618
                                         Fax: (806) 293-8802
                                         troy@laneybollinger.com
                                         Attorney for Appellant




CERTIFICATE OF SERVICE

     Pursuant to Tex. R. App. Pro. R. 9.5(a) & (e) and 68.11, I
certify that on or before August 10, 2015, Appellate Counsel served a
copy of the attached document to the District Attorney’s Office for
Bailey County and the State’s Assistant Prosecuting Attorney, and
mailed a copy to Appellant, John Dennis Clayton Anthony.




                             _/s/   Troy Bollinger .
                             TROY BOLLINGER
                               Counsel for the Appellant



                                    51
CERTIFICATE OF COMPLIANCE



I, Troy Bollinger, attorney for Appellant, certify that this

document was generated by a computer using Microsoft Word

which indicates that the word count of this document is 8,952

(excluding Appendix) words as required by Tex. R. App. P. 9.4 (i).


                             _/s/   Troy Bollinger .
                             TROY BOLLINGER
                               Counsel for the Appellant




                                    52
               Appendix


     Opinion from the Court of Appeals


Concurring Opinion from the Court of Appeals


      Brown v. State (recalled opinion)


              Aguilar v. State


              First Judgment


     Order for Competency Examination




                     53
                                      In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-13-00089-CR
                                 ________________________

                    JOHN DENNIS CLAYTON ANTHONY, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 287th District Court
                                      Bailey County, Texas
                  Trial Court No. 2557; Honorable Gordon H. Green, Presiding


                                         February 12, 2015

                                            OPINION
                     Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      On January 14, 2009, Appellant, John Dennis Clayton Anthony, entered a plea of

guilty to the offense of aggravated sexual assault1 in exchange for a recommendation of

deferred adjudication community supervision. At that time, the trial court accepted the

plea agreement and, pursuant to the terms thereof, placed Appellant on deferred




      1
          See TEX. PENAL CODE ANN. § 22.021(a)(2)(B) (West Supp. 2014).
adjudication community supervision for a term of eight years. The Order of Deferred

Adjudication found the age of the victim to be three years at the time of the offense.


       On February 15, 2013, the State moved to proceed with an adjudication of guilt

alleging Appellant had violated the terms and conditions of his community supervision.

At a hearing on the State’s motion, Appellant entered pleas of true, and after hearing

testimony, the trial court adjudicated him guilty of the offense charged and assessed

punishment at confinement for life. The Judgment again found the age of the victim, at

the time of the offense, to be three years.


       Appellant now seeks to reverse the trial court’s decisions to revoke his deferred

adjudication community supervision, adjudicate him guilty of the offense of aggravated

sexual assault and assess the maximum period of confinement.                        By three issues,

Appellant contends (1) he was denied both due process and equal protection because

his plea was neither knowingly nor voluntarily made, (2) the trial court abused its

discretion when it entered an order in contravention of article 42.12, section 5(d)(3)(B)

of the Texas Code of Criminal Procedure,2 and (3) he was denied effective assistance

of counsel. The State asserts the deferred adjudication order was not illegal or, in the

alternative, Appellant waived any error by failing to timely object and appeal the order of

deferred adjudication.        The State also contends Appellant was not denied effective

assistance of counsel. We reverse and remand.


                                             BACKGROUND


       The indictment in this case charges Appellant with the offense of aggravated

sexual assault. See TEX. PENAL CODE ANN. § 22.021(a)(2)(B) (West Supp. 2014). The
       2
           See TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(d)(3)(B) (West Supp. 2014).
                                                    2
minimum term of imprisonment for an offense under section 22.021 is twenty-five years

if the victim of the offense is younger than six years of age at the time the offense is

committed. See TEX. PENAL CODE ANN. § 22.021(f)(1) (West Supp. 2014). In this case,

the victim was younger than six years of age at the time the offense was committed.


        In 2007, the Legislature amended article 42.12 of the Texas Code of Criminal

Procedure to provide that deferred adjudication community supervision is not available

for defendants charged with certain crimes, including those punishable under section

22.021(f) of the Texas Penal Code.3 See Act of May 18, 2007, 80th Leg., R.S., ch. 593,

§ 1.07, 2007 Tex. Gen. Laws 1120, 1123-24 (codified at TEX. CODE CRIM. PROC. ANN.

art. 42.12, § 5(d)(3)(B) (West Supp. 2014)). The statute took effect on September 1,

2007, and applies to offenses committed after that date. 2007 Tex. Gen. Laws at 1148.

Because the offense charged in this case is alleged to have been committed on

September 11, 2008, it was punishable under subsection (f)(1) of section 22.021. See

TEX. PENAL CODE ANN. § 22.021(f)(1) (West Supp. 2014).


        The State concedes in its brief “that Appellant was placed on deferred

adjudication community supervision for a period of eight years, which term of

community supervision falls outside the applicable statutory range of punishment for

Aggravated Sexual Assault, child younger than 6 years of age.” Because Appellant was

charged with an offense punishable under section 22.021(f) and because the minimum

term of imprisonment exceeded ten years, the trial court was never authorized to place


        3
           Cf. TEX. CODE CRIM. PROC. ANN. art 42.12, § 5(a) (West Supp. 2014) (providing that, except as
provided by subsection (d), a defendant charged with an offense under section 22.021 of the Penal Code
may be placed on deferred adjudication community supervision, regardless of the age of the victim, “if the
judge makes a finding in open court that placing the defendant on community supervision is in the best
interest of the victim”). Not only was no such finding made in this case, section 5(a) expressly states that
it is inapplicable where section 5(d) provides otherwise.
                                                      3
Appellant on deferred adjudication community supervision. See TEX. CODE CRIM. PROC.

ANN. art. 42.12 §§ 3(e)(1) and 5(d)(3)(B) (West Supp. 2014).


       Appellant contends his original plea was involuntary because it was based, in

part, on the representation that he was eligible for deferred adjudication community

supervision and, but for that representation, he would not have given up his right to a

jury trial and entered a plea of guilty. He further contends that he was prejudiced by the

ineffective assistance of his counsel in failing to correctly advise him. Because we find

the ineffective assistance of counsel claim to be dispositive, we will address that issue

first and pretermit the remaining issues.


                           INEFFECTIVE ASSISTANCE OF COUNSEL


       The Sixth Amendment to the United States Constitution guarantees an accused

the assistance of counsel to prepare a defense. See U.S. CONST. amend. VI. The Sixth

Amendment right to counsel has been interpreted as “the right to effective assistance of

counsel.”   Robinson v. State, 16 S.W.3d 808, 812 (Tex. Crim. App. 2000) (citing

McMann v. Richardson, 397 U.S. 759, 771, 90 S. Ct. 1441, 25 L. Ed. 2d 763 (1970)).

We examine an ineffective assistance of counsel claim by the two-pronged standard

enunciated in Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L.

Ed.2d 674 (1984). See Hernandez v. State, 726 S.W.2d 53, 56-57 (Tex. Crim. App.

1986) (adopting the Strickland standard in Texas).


       Under Strickland, Appellant has the burden of establishing by a preponderance

of the evidence that (1) trial counsel’s performance was deficient in that it fell below the

prevailing professional norms, and (2) the deficiency prejudiced the defendant; that is,


                                             4
but for the deficiency, there is a “reasonable probability” that the outcome of the

proceedings would have been different. See Ex parte Chandler, 182 S.W.3d 350, 353

(Tex. Crim. App. 2005); Thompson v. State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999).

A reasonable probability is a probability sufficient to undermine confidence in the

outcome. Strickland, 466 U.S. at 694; Thompson, 9 S.W.3d at 812. The two-part

Strickland test applies to challenges to guilty pleas based on ineffective assistance of

counsel. Hill v. Lockhart, 474 U.S. 52, 58, 106 S. Ct. 366, 68 L. Ed. 2d 203 (1985). An

appellant has the burden of proving ineffective assistance of counsel by a

preponderance of the evidence. Thompson, 9 S.W.3d at 813.


       DEFICIENT PERFORMANCE


       In conducting a deficient performance review, counsel’s conduct is to be viewed

with great deference, Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App.

2005), bearing in mind that there is a “strong presumption that counsel’s conduct fell

within the wide range of reasonable professional assistance.” Thompson, 9 S.W.3d at

813.      Consequently, to overcome the presumption of reasonable professional

assistance, any allegation of ineffectiveness must be firmly founded in the record. Id. at

813-14.


       Here, counsel provided Appellant incorrect legal advice concerning the range of

punishment applicable to the offense charged. Counsel’s incorrect legal advice was

reinforced and compounded by the acquiescence of both the prosecutor and the trial

judge. Not knowing the law applicable to the offense charged is competence below the

professional norm.   Accordingly, because obtaining a guilty plea in exchange for a

recommendation that was not legally available deprives the accused of the opportunity
                                            5
of making an intelligent choice among legally available courses of action, we find the

record clearly establishes that the performance of Appellant’s trial counsel was deficient

in that it fell below the prevailing professional norms. Based on our examination of the

entire record, we hold Appellant has established the first prong of the Strickland test by

a preponderance of the evidence. We now turn to the question of whether Appellant

was prejudiced by counsel’s deficient performance.


      PREJUDICE


      When examining ineffective assistance of counsel in the context of a challenge to

the voluntariness of a plea of guilty based on the incorrect advice of counsel, to satisfy

the “prejudice” prong of the Strickland test, an appellant must show that, but for

counsel’s errors, there is a reasonable probability that the result of the proceeding

would have been different. Hill, 474 U.S. at 59. Here, we need look no further than the

negotiated plea bargain itself to find prejudice.    In a negotiated plea bargain that

contemplates a particular offense of conviction and punishment to be imposed, the

accused expressly gives up a whole host of constitutional and procedural rights,

including the right to a jury trial, the right of confrontation of witnesses, the right to

require the State to prove the charges being made beyond a reasonable doubt and the

right to remain silent. In such situations, confidence in the outcome of the contemplated

plea bargain mandates that an accused be able to reasonably rely on the competent

advice of a legally trained professional.       Defense counsel’s mistaken belief that

Appellant was eligible for deferred adjudication community supervision, compounded by

the misguided consensus of the prosecutor and the trial court, resulted in an erroneous




                                            6
understanding of the law applicable to his case, which reasonably induced Appellant

into entering a plea of guilty.


       In that regard, it is well established that a guilty plea must be entered into

knowingly and voluntarily. See TEX. CODE CRIM. PROC. ANN. art. 26.13(b); McCarthy v.

United States, 394 U.S. 459, 466, 89 S. Ct. 1166, 22 L. Ed. 2d 418 (1969); Ex parte

Mable, 443 S.W.3d 129, 131 (Tex. Crim. App. 2014). “Moreover, because a guilty plea

is an admission of all the elements of a formal criminal charge, it cannot be truly

voluntary unless the defendant possesses an understanding of the law in relation to the

facts.” Ex parte Mable, 443 S.W.3d at 131 (quoting McCarthy, 394 U.S. at 466). The

applicable standard of review is whether the plea is a voluntary and intelligent choice

among the alternative courses of action open to the accused. Id.


       In his attempt to understand the law and make an intelligent choice as to whether

to plead guilty and forego a jury trial, Appellant should have been able to confidently rely

upon the advice of his legal counsel regarding both the range of punishment for the

offense charged and his eligibility for community supervision.        In other words, an

intelligent choice among alternative courses of action must be voluntary and “the

voluntariness of the plea depends on whether counsel’s advice ‘was within the range of

competence demanded of attorneys in criminal cases.’” Hill, 474 U.S. at 56 (quoting

McMann, 397 U.S. at 771).


       In this case, every legally trained party involved, the trial court, the prosecutor

and Appellant’s own counsel, incorrectly believed Appellant was eligible for deferred

adjudication community supervision. The voluntariness of Appellant’s plea is crucial to

this case, and Appellant cannot be said to have entered his plea knowingly and
                                             7
intelligently if he did so while operating under a misunderstanding of the law applicable

to such a critical phase of his case.


        The right to competent legal advice and the effective assistance of counsel

involved here speaks to the very integrity of plea bargain practice and its role in the

judicial sentencing process. The relinquishment of important legal rights in reliance

upon incorrect legal advice, confirmed and acquiesced in by the trial court, concerning

the range of punishment and impacting an accused’s right to voluntarily and intelligently

exercise sentencing choices, undermines both the proper functioning of our adjudicatory

process and public confidence in the integrity of such proceedings.


        Nothing in the record suggests the quality of evidence available to the State to

support its indictment. To the contrary, the record reflects that the victim would have

been a child of tender years with limited ability to testify as to the facts and

circumstances surrounding the offense. If Appellant would have known he was facing a

minimum period of twenty-five years confinement instead of deferred adjudication

community supervision, it is reasonable to conclude he would not have stipulated to the

evidence against him and entered a plea of guilty without the agreed upon

recommendation as to punishment. By inducing him to enter a plea of guilty through the

false promise of community supervision, there is a reasonable probability Appellant

waived valuable rights and entered a plea of guilty. Therefore, but for counsel’s errors,

there is also a reasonable probability the result of the proceeding would have been

different.4 Under Strickland, that is sufficient to undermine confidence in the outcome of


        4
          Because counsel’s advice was incorrect and Appellant was ineligible for community supervision,
assuming the trial court applied the law correctly, there is not only a reasonable probability that the result
of the proceeding would have been different, there is an absolute certainty.

                                                      8
the proceeding. Accordingly, Appellant has satisfied the second prong of the Strickland

test for establishing ineffective assistance of counsel.


        Having found Appellant was denied the effective assistance of counsel in

violation of the Sixth Amendment, we sustain issue three and reverse the judgment of

the trial court. Our disposition of issue three makes it unnecessary for us to address

Appellant’s first and second issues. See TEX. R. APP. P. 47.1.


                                             CONCLUSION


        We reverse the judgment of the trial court and order that Appellant be remanded

to the Bailey County Sheriff to answer the charge against him. We further order that he

be allowed to withdraw his plea of guilty and that he be returned to his position prior to

that plea.5 The trial court shall issue any necessary bench warrant within 10 days after

the mandate of this Court issues.




                                                                Patrick A. Pirtle
                                                                    Justice



Publish.




        5
           It should be noted that by being restored to the position he held prior to his original plea,
Appellant is still facing a sentence of imprisonment in the Texas Department of Corrections for any term
of not less than 25 years or more than 99 years or life, and a fine not to exceed $10,000. See TEX. PENAL
CODE ANN. §§ 12.32 & 22.021(f)(1) (West 2011 & West Supp. 2014).
                                                      9
                                  In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-13-00089-CR


                 JOHN DENNIS CLAYTON ANTHONY, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 287th District Court
                                   Bailey County, Texas
               Trial Court No. 2557, Honorable Gordon H. Green, Presiding

                                   February 12, 2015

                            CONCURRING OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      I concur in the result and the discussion about counsel’s ineffectiveness at the

initial plea hearing. Yet, I am also concerned about the application of Wiley v. State,

410 S.W.3d 313, 319 (Tex. Crim. App. 2013) (reaffirming prior authority holding that “an

appellant will not be permitted to raise on appeal from the revocation of his community

supervision any claim that he could have brought on an appeal from the original

imposition of that community supervision”) to the circumstances before us. My concern

is avoided though when considering this court’s opinion in Neugebauer v. State, 266
S.W.3d 137 (Tex. App.—Amarillo 2008, no pet.). There we held that “[i]f the original

judgment imposing community supervision is void, then the trial court has no authority

to revoke that community supervision, since, with no judgment imposing community

supervision, there is nothing to revoke.” Id. at 139.


       I analogize the situation here to one wherein the sentence is not authorized by

law. Should such a sentence be levied, it is void or illegal. Ex parte Pena, 71 S.W.3d
336 n.2 (Tex. Crim. App. 2002). While this is really not a case where the sentence

was illegal (since a sentence requires a conviction and deferring the adjudication is not

a conviction and, therefore, a sentence), the course of action undertaken by the trial

court was prohibited by statute. Thus, it was void. Being void, it never occurred.


       So, as we observed in Neugebauer, since the original judgment deferring the

adjudication of appellant’s guilt and placing him on community supervision was void, the

trial court had nothing before it to revoke. Thus, its judgment should be reversed, and

the parties should begin anew as if the defendant had never been placed on deferred

adjudication or agreed to a plea bargain that the law barred the trial court from

enforcing.




                                                        Brian Quinn
                                                        Chief Justice


Publish.




                                             2
8/7/2015                                      Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar




                                                      DAVID EARL BROWN, Appellant,
                                                                   v.
                                                          THE STATE OF TEXAS.

                                                                     No. PD­1723­12.

                                                        Court of Criminal Appeals of Texas.

                                                              Delivered: March 19, 2014.


           OPINION

           JOHNSON, J., delivered the opinion of the Court in which MEYERS, WOMACK, COCHRAN, and ALCALÁ, JJ., joined.
           COCHRAN, J., filed a concurring opinion in which MEYERS, and ALCALÁ, JJ., joined. PRICE, J., filed a dissenting
           opinion. KEASLER, J., filed a dissenting opinion in which KELLER, P.J., and HERVEY, J., joined.

           Appellant was on trial for murder. In the early morning hours of what would have been the final day of trial in the guilt
           phase, appellant sustained a gunshot wound to the head. After a one­day recess, the trial judge ruled that appellant's
           absence from trial was voluntary because there was evidence that the injury may have been self­inflicted. The court
           conducted the remainder of the guilt trial and the entire punishment trial in appellant's absence. Appellant appealed the
           trial court's refusal to hold a formal hearing to determine whether he was incompetent to stand trial after sustaining the
           gunshot wound. The appellate court held that appellant should have been granted a competence hearing before the jury
           made its guilt determination and remanded the cause for a new trial.[1] This decision remained unchanged after
           rehearing.[2] We granted the state's petition for discretionary review on four grounds.[3] Because we find that the trial
           court did not follow relevant procedures set out in Texas statutes and Supreme Court precedent, we remand to that court
           for a retrospective hearing to determine whether appellant was incompetent at any or all of the guilt and punishment
           phases and sentencing.


           I. Facts

           Appellant was charged with the murder of Whitt Bruney, his neighbor. It was undisputed that appellant shot and killed
           Bruney, but appellant claimed self­defense. On March 9, 2010, during the guilt phase, the court adjourned for the day so
           that the defense could call its final witnesses the next morning. Appellant had already testified and been cross­
           examined.

           When the trial convened on the morning of appellant's suicide attempt, the trial court stated that its "understanding of the
           law is" that appellant had voluntarily absented himself from trial by attempting to commit suicide, and it then recessed for
           the day.

           The next day, March 11, the court agreed to hear testimony on defense motions for a continuance and a competence
           hearing. Defense counsel filed a motion for continuance based on both involuntary absence (Art. 33.03)[4] and
           incompetence (Arts. 46B.003­005). Both the state and appellant called witnesses.

           Officer Weller, the first police officer to respond, arrived at the scene after paramedics had taken appellant to the hospital.
           He testified that, at approximately 4:45 a.m. on the morning of March 10, John Overman, appellant's neighbor, heard a
           gunshot but did not investigate. Half an hour later, Overman went out for a walk and found appellant on the ground,
           bleeding from his face. Police and EMS were called, but Officer Weller did not arrive until after appellant had been taken
           to a hospital, there were no witnesses to the shooting, and there was no way to know who shot appellant, but that, in his
           opinion, the gunshot wound was self­inflicted.[5] He had spoken with appellant's roommate, Gene Eignus, who had
https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                         1/17
8/7/2015                                      Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           stated that appellant "had been despondent over the way the Court proceedings were going."

           Officer Leos, the second officer on the scene, had gone to the hospital and had spoken with a doctor there who had
           described appellant's injuries to Officer Leos: a bullet went through appellant's mouth and one eye and lodged in
           appellant's brain.[6] The doctor said that appellant would survive but that he could not say if the wound was self­inflicted.
           Officer Leos also testified that appellant's hands were not tested for gunshot residue and no fingerprints were lifted from
           the gun.

           Appellant's psychiatrist, Dr. Root, testified[7] that he had been treating appellant for depression arising from the killing of
           Whitt Bruney. Dr. Root also testified that, given what he had been told about the injuries that appellant had sustained, it
           was unlikely that he was able to assist his attorneys during the remainder of the trial. Defense counsel stated for the
           record that appellant's injuries resulted from a bullet that went through appellant's mouth and lodged in the left frontal
           lobe,[8] that there had been one surgery performed on appellant, and that bullet fragments remained in appellant's brain.
           The state did not object or contradict defense counsel's statements. Dr. Root testified that the left side of the brain
           performs interpretation of facts and controls language, speech, and memory of language and speech. In addition,
           injuries caused by a bullet track are exacerbated by damage from the shock wave that radiates from the bullet track. He
           opined that the degree of recovery from such an injury is highly individual and agreed with defense counsel that
           recovery sufficient to regain competence was possible, but Dr. Root thought it unlikely. He also said that, if appellant
           had, in fact, tried to commit suicide, the attempt would "suggest" mental illness.

           In an attempt to show that appellant's injuries may not have been self­inflicted, defense counsel's motion for continuance
           argued to the trial court that there were no witnesses, appellant had received death threats up to the day before he
           suffered the gunshot wound, and the gun was not recognized as being owned by appellant. Defense counsel also
           argued that a competency evaluation was required because appellant was unable to assist in his own defense, citing
           Articles 46B.003, 46B.004, and 46B.005. Counsel stated that he was supposed to have had at least one more meeting
           with appellant to discuss their rebuttal and punishment witnesses and to discuss their strategy for the punishment trial, if
           it became necessary. Appellant's injuries prevented that meeting and prevented him from being present and able to
           assist his attorneys at the remainder of the guilt phase and the entirety of the punishment phase.

           After hearing the testimony about appellant's injuries and current status, the trial court found that appellant had
           voluntarily absented himself from trial and that he was competent, based on the trial judge's understanding of the law
           and appellant's prior testimony. It denied the defense motion for a continuance and a competence evaluation and then
           continued the guilt phase with the closing arguments of the parties. After appellant was found guilty, the trial court began
           the punishment phase. The record reflects that appellant was not present. Witnesses for both the state and appellant
           testified. Appellant's roommate testified that appellant was in Ben Taub Hospital and on life support. The jury assessed a
           sentence of ten years' imprisonment.

           One month later, on April 15, 2010, the trial court held the sentencing hearing. Appellant was present.[9] Defense
           counsel again asked for a continuance so that appellant could be evaluated for competence, noting that, if at any time
           during trial, the defendant's competence to stand trial is brought into question, there must be an inquiry into whether
           there is some evidence from any source that would support a finding that the defendant may be incompetent. Art.
           46B.004(c).[10] Counsel argued that, even though appellant had recovered sufficiently to be present in court, his lawyers
           did not think that appellant was able "to understand the nature of the proceedings against him and unable. . . to consult
           with" his lawyers. The trial court denied the motion and proceeded to sentencing. During that hearing, the following
           colloquy occurred between appellant and the trial court.

                  THE COURT: Okay. Mr. Brown, will you please stand.

                  THE DEFENDANT: Yes, ma'am.

                  THE COURT: All right. Mr. Brown, at this time in accordance with the verdict of the jury having assessed
                  your punishment at ten years, it's my duty at this time to follow through with that. So, at this time I am­a jury

https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                          2/17
8/7/2015                                      Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

                  having found you guilty of the offense of murder, I am assessing punishment at ten years in the
                  Institutional Division of the Texas Department of Corrections. I'll give you credit for your back time. Good
                  luck to you, sir.

                  THE DEFENDANT: Thank you, ma'am.

           The record thus reflects that appellant was able to stand and to respond verbally to requests from the trial court. As the
           court of appeals noted, there was no inquiry into whether appellant could assist his attorneys and had a rational as well
           as factual understanding of the proceedings. Pursuant to the jury's verdict on punishment, the trial court sentenced
           appellant to ten years' imprisonment.


           II. Court of Appeals's Opinion

           In its original opinion,[11] the court of appeals summarized the record testimony about appellant's gunshot wound and
           then addressed appellant's claim that the trial court abused its discretion when it denied the requested continuance and
           found that appellant had voluntarily absented himself from trial. The court of appeals held that, because appellant was in
           the intensive care unit of a hospital at the time of the hearing, all the evidence from the informal hearing held by the trial
           court "supported a finding that [appellant] did not have sufficient present ability to consult with his lawyer as a result of
           the gunshot wound." Brown, 393 S.W.3d at 313. "At that point, the trial court was required to stay all proceedings in the
           case pending a competency examination and incompetency trial." Id. at 313. The court of appeals also noted that
           appellant was present at the sentencing hearing but that "[n]othing in that record indicates anyone attempted to
           communicate with Brown or that he had a rational as well as factual understanding of the proceedings." Id. at 312.
           "Because the issue of [appellant's] incompetence was raised before the jury determined his guilt and the trial court erred
           in finding him competent," the court of appeals reversed the trial court's judgment and remanded the case for a new trial.
           Brown, 393 S.W.3d at 315.

           On the state's motion for rehearing, which argued that a person who voluntarily absents himself from a trial is not entitled
           to a competency evaluation, the court of appeals reaffirmed its initial holding[12] that appellant "did not voluntarily absent
           himself from trial because under article 46B.005 the trial court was required to stay the proceedings and conduct a
           formal competence examination." Id. at 315­16 (op. on reh'g). The court of appeals noted that the state supported its
           position with cases decided under a now­amended law and that the only case cited by the state that applied current law
           was an unpublished court­of­appeals case in which the defendant attempted suicide by overdosing on pills and defense
           counsel did not object to continuing the punishment phase. Grizzard v. State, No. 01­06­00930­CR, 2008 WL 2611865
           (Tex. App.­Houston [1st Dist.] July 3, 2008, no pet.) (mem. op., not designated for publication). The court of appeals
           noted that a head injury produces injuries that are unlike the consequences of overdosing on medication. Brown at 316
           (op. on reh'g). The existence of more than a scintilla of evidence suggesting appellant's incompetence—he was on life
           support in a Houston hospital—should have triggered a competence hearing, rather than a voluntary­absence
           determination. Id. at 317. The appellate court also conducted a harm analysis and, without determining whether the error
           was structural, held that appellant had suffered harm. Id.


           III. Analysis

           In its first ground for review, the state asks whether the trial court abused its discretion in concluding that appellant's
           absence from trial was voluntary.[13] In its second and third grounds for review, which the state argues together, the state
           asks, "Is a defendant who voluntarily renders himself absent from trial entitled to a competency evaluation?" and "Is a
           trial court required to immediately stay proceedings for a competency evaluation of an unconscious defendant, or does
           the trial court have the discretion to order the competency evaluation at any time before sentence is pronounced?" In its
           fourth ground for review, the state asks, "If a trial court fails to stay proceedings and order a competency evaluation, is
           abatement for a retrospective competency evaluation the proper remedy or should an appellate court conduct a harm
           analysis?"

https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                           3/17
8/7/2015                                       Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           "A defendant has the right to be competent throughout his or her entire trial." Garay v. State, No. 01­11­00595­CR, 2012
           WL 2159296, at *2 (Tex. App.­Houston [1st Dist.] June 14, 2012) (mem. op., not designated for publication) (citing Casey
           v. State, 924 S.W.2d 946, 949 (Tex. Crim. App. 1996)). The "entire trial" includes the punishment stage. See Illinois v.
           Allen, 397 U.S. 337, 338 (1970) ("One of the most basic of the rights guaranteed by the Confrontation Clause is the
           accused's right to be present in the courtroom at every stage of his trial."); Adeleye v. State, Nos. 01­10­00881­CR, 01­
           10­00882­CR, 2013 WL 485766, at *6 (Tex. App.­Houston [1st Dist.] Feb. 07, 2013) (mem. op., not designated for
           publication) (reviewing trial court's finding that appellant was competent at the punishment stage); Gonzales v. State,
           Nos. 05­08­00524­CR, 05­08­00525­CR, 2009 WL 242531, at *3­*4 (Tex. App.­Dallas Feb. 03, 2009, pet. ref'd) (mem.
           op., not designated for publication) (reviewing trial court's competence determination after informal inquiry at punishment
           stage); Baldwin v. State, 227 S.W.3d 251, 254­55 (Tex. App.­San Antonio 2007) (reviewing appellant's claim of
           incompetence at the punishment stage). Article 46B codifies this constitutional due­process right: A defendant is
           incompetent if he lacks the ability to reasonably communicate with his attorney or if he lacks a rational and factual
           understanding of the proceedings against him. Art. 46B.003(a); see also Ex parte LaHood, 401 S.W.3d 45, 56 (Tex.
           Crim. App. 2013) ("Although an attempted suicide is disturbing, it does not necessarily prove that a person lost the ability
           to meaningfully consult with his attorney or that he lacked a rational and factual understanding of the charged offense
           and trial proceedings.").

           Pursuant to Texas statutes, either party may suggest that a defendant might be incompetent to stand trial, or the trial
           court may raise the issue sua sponte. Art. 46B.004(a). Once a defendant's incompetence has been suggested, the
           process for making that evaluation occurs in two steps. First, the trial court must hold an informal inquiry to determine
           "whether there is some evidence from any source" supporting the defendant's incompetence. Art. 46B.004(c). "Some
           evidence" is a low bar; it requires a showing of only a quantity more than none or a scintilla. Turner v. State, No. AP­
           76,580, 2013 WL 5808250, at *11 (Tex. Crim. App. Oct. 30, 2013) (quoting Ex parte LaHood, 401 S.W.3d at 52­53). If the
           informal inquiry yields a determination by the court that there is evidence to support the defendant's incompetence, the
           court must empanel a jury[14] and conduct a trial to determine whether the defendant is competent. See Arts.
           46B.004(d), 46B.005(d). In general, once the trial court conducts an informal inquiry and determines that there is at least
           a scintilla of evidence that supports holding a competence trial, the court must "stay all other proceedings in the case"
           pending a jury finding on competence. Art. 46B.004(d). However, when the competence issue is not raised until after the
           trial on the merits has begun, the trial court has the discretion to postpone the competence evaluation until any time
           before sentencing, but the trial court "shall make the determination as soon as reasonably possible" after a verdict is
           returned. Art. 46B.005(d).

           It is fundamental that a defendant has the right to be competent for the duration of his trial. Art. 46B.005(d) (allowing the
           competence issue to be raised before or during trial); Ex parte LaHood, supra, at 57 (citing Drope v. Missouri, 420 U.S.
           162, 181 (1975) ("Even when a defendant is competent at the commencement of his trial, a trial court must always be
           alert to circumstances suggesting a change that would render the accused unable to meet the standards of competence
           to stand trial.")).

           In Drope, the United States Supreme Court considered circumstances similar to those presented here. On the second
           day of his trial, Drope shot himself in the abdomen and did not appear for trial. He remained hospitalized during the
           remainder of the trial, which continued through punishment without Drope's presence. Drope filed a motion for new trial,
           alleging that the trial court had erred in continuing the trial without evidence that his absence from the trial was voluntary.
           At the hearing on Drope's motion, the record reflected that Drope "woke up in the hospital" and that he had told a police
           officer that he had shot himself. Id. at 167. The trial court found, based on the evidence, that Drope's absence "was due
           to his own voluntary act in shooting himself; . . . ." Id. at 168.

           Almost two years after his trial ended, Drope filed a motion to vacate the conviction and sentence, alleging that his
           constitutional rights had been violated because the trial court had failed to order a psychiatric examination before trial
           and had continued the trial in Drope's absence. Id. When the hearing on the motion was held, a psychiatrist who had
           examined Drope before his trial testified that, in his opinion, "There was reasonable cause to believe that a person who
           attempted to commit suicide in the midst of a trial might not be mentally competent to understand the proceedings
           against him" and that a competence evaluation should be done. Id. at 169.
https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                          4/17
8/7/2015                                       Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           On appeal, the appellate court held that "petitioner's suicide attempt did not create a reasonable doubt of his
           competence as a matter of law, that petitioner had failed to demonstrate the inadequacy of the procedures employed for
           protecting his rights, and that the finding of the trial court was not clearly erroneous." Id. at 170. The Missouri Supreme
           Court affirmed the lower appellate court's decision. Id. at 171.

           The United States Supreme Court granted certiorari on two claims: petitioner was deprived of due process of law by the
           failure of the trial court to order a psychiatric examination with respect to his competence to stand trial; and by the
           conduct, in his absence, of a portion of his trial on an indictment charging a capital offense.

           Citing Blackstone,[15] the United States Supreme Court stated that the prohibition against trying a mentally incompetent
           defendant "is fundamental to an adversary system of justice." Id. at 172. "In Pate v. Robinson, 383 U.S. 375 (1966), we
           held that the failure to observe procedures adequate to protect a defendant's right not to be tried or convicted while
           incompetent to stand trial deprives him of his due process right to a fair trial." Id. It continued,

                   In the present case there is no dispute as to the evidence possibly relevant to petitioner's mental condition
                   that was before the trial court prior to trial and thereafter. Rather, the dispute concerns the inferences that
                   were to be drawn from the undisputed evidence and whether, in light of what was then known, the failure
                   to make further inquiry into petitioner's competence to stand trial, denied him a fair trial. In such
                   circumstances we believe it is "incumbent upon us to analyze the facts in order that the appropriate
                   enforcement of the federal right may be assured." Norris v. Alabama, 294 U.S. 587, 590 (1935).

           Id. at 174­75.

           The Supreme Court's opinion discussed voluntary absence only in the context of the pleadings and the positions of the
           parties that were argued in trial and on appeal. The entirety of its analysis of the law was a discussion of competence to
           stand trial, and its holding was on that basis.

                   Our resolution of the first issue raised by petitioner [failure to order a psychiatric examination] makes it
                   unnecessary to decide whether, as he contends, it was constitutionally impermissible to conduct the
                   remainder of his trial on a capital offense in his enforced absence from a self­inflicted wound.

           Drope, at 182.

           The Supreme Court went on.

                   The Missouri Court of Appeals concluded that, had further inquiry into petitioner's competence to stand
                   trial been constitutionally mandated in this case, it would have been permissible to defer it until the trial
                   had been completed. Such a procedure may have advantages, at least where the defendant is present at
                   the trial and the appropriate inquiry is implemented with dispatch. See Note, 81 Harv. L. Rev., at 469;
                   Hansford v. United States, 127 U. S. App. D. C. 359, 360, 384 F.2d 311, 312 (1966) (rehearing en banc
                   denied) (statement of Leventhal, J.); Jackson v. Indiana, 406 U.S., at 741. However, because of
                   petitioner's absence during a critical stage of his trial, neither the judge nor counsel was able to observe
                   him, and the hearing on his motion for a new trial, held approximately three months after the trial, was not
                   informed by an inquiry into either his competence to stand trial or his capacity effectively to waive his right
                   to be present.

                   The question remains whether petitioner's due process rights would be adequately protected by
                   remanding the case now for a psychiatric examination aimed at establishing whether petitioner was in
                   fact competent to stand trial in 1969. Given the inherent difficulties of such a nunc pro tunc determination
                   under the most favorable circumstances, see Pate v. Robinson, 383 U.S., at 386­387; Dusky v. United
                   States, 362 U.S., at 403, we cannot conclude that such a procedure would be adequate here. Cf. Conner
                   v. Wingo, 429 F.2d, at 639­640. The State is free to retry petitioner, assuming, of course, that at the time of
                   such trial he is competent to be tried.


https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                           5/17
8/7/2015                                      Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           Id. at 182­83.

           The Supreme Court clearly made competence to stand trial the first issue to be resolved. If this appellant was not
           competent, the issue of the voluntariness of appellant's physical absence from the trial is immaterial as to whether the
           trial court's judgment must be reversed. A determination on the voluntariness of the absence of the defendant would not
           resolve this appeal. It is true that the Code provides that, if a defendant's absence from the trial was voluntary, Article
           33.03 permits the trial to continue until its conclusion in the defendant's absence. Ordinarily, this provision applies when
           a defendant jumps bail and absconds, but applying the concept of voluntary absence to a person who is incompetent is
           problematic. We agree with the United States Supreme Court that, under such circumstances, logic compels us to first
           decide whether a defendant is competent and, only if he is found to be competent, to decide whether his absence was
           voluntary. To do otherwise would deny a defendant the statutory right to have a jury decide whether he is competent.
           Only after a determination of competence is made should a court consider the question of the voluntariness of a
           competent defendant's absence.

           Unlike the appellant in Drope, some evidence about appellant's competence immediately after his gunshot wound was
           introduced at a hearing on that issue. During that hearing, the trial court decided this case on the basis of the
           voluntariness of appellant's absence. "Some evidence" is a low bar; it requires a showing of only a quantity more than
           none or a scintilla. Turner v. State, No. AP­76,580, 2013 WL 5808250, at *11 (Tex. Crim. App. Oct. 30, 2013) (quoting Ex
           parte LaHood, 401 S.W.3d at 52­53). Appellant's psychiatrist, who had treated appellant in the period between the
           shooting and the suicide attempt, testified that, from what he had been told about appellant's injuries, appellant could not
           assist his attorneys. We are unpersuaded that the lapse of time alone is an adequate reason to reverse for a new trial
           rather than for a retrospective competency evaluation. The court of appeals, therefore, erred by determining that a
           reversal for a new trial was the appropriate remedy rather than abating for a retrospective competency evaluation. We
           note that, as the Supreme Court determined in Drope, there are circumstances in which a retrospective competency
           evaluation may not be appropriate due to the lapse of time or other circumstances that would indicate that it cannot
           reliably be done, but we are unpersuaded that those circumstances preclude a retrospective competency evaluation in
           this case, where "some evidence" about appellant's competence is available for a jury's consideration. Given the record,
           we find that a retrospective competence hearing as to both guilt and punishment phases is the appropriate remedy.


           IV. Conclusion

           Neither the trial court nor the court of appeals followed the analysis structures set out in Texas statutes and Supreme
           Court precedent. We remand this cause to the trial court for a retrospective competence hearing, using procedures that
           are in accord with our state statutes and the Supreme Court's ruling in Drope, to determine whether appellant was
           competent. Upon remand, a jury must determine whether appellant was competent to stand trial by assessing whether
           he did not have sufficient present ability to consult with his lawyers with a reasonable degree of rational understanding
           or a rational as well as factual understanding of the proceedings against him. See Art. 46B.003.

           If the jury determines that appellant was competent, then the trial court shall consider whether the appellant's physical
           absence may properly be characterized as a voluntary absence under Article 33.03. If, however, the jury determines that
           appellant was incompetent, the trial court need not reach the question of whether his physical absence from the trial
           during the remainder of the guilt phase and at the punishment phase was voluntary under Article 33.03; under Texas
           law, the necessary consequence of a determination of incompetence is that the trial should not have proceeded beyond
           the point of appellant's incompetence except as permitted by Texas law. In this case, the trial court shall proceed
           pursuant to the dictates of Article 46B.003.


           DISSENTING OPINION

           KEASLER, J., filed a dissenting opinion, in which KELLER, P.J., and HERVEY, J., joined.

           This case requires that we confront the issues relating to the intersection of the principles of voluntary absence and

https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                           6/17
8/7/2015                                      Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           competence to stand trial: does a finding of one preclude the other? It is a question the majority does not correctly
           answer. I would hold that, by voluntarily absenting himself from his trial, David Brown has waived his right to be present
           at trial. And as a result of his voluntary absence, Brown cannot successfully challenge the trial judge's denial of his
           continuance and finding that he was competent.

           A criminal defendant who is incompetent may not be put to trial without violating due process.[1] "It has long been
           accepted that a person whose mental condition is such that he lacks the capacity to understand the nature and object of
           the proceedings against him, to consult with counsel, and to assist in preparing his defense may not be subjected to
           trial."[2] The constitutional standard for competency to stand trial asks whether the defendant has a sufficient present
           ability to consult with his lawyer with a reasonable degree of rational understanding and whether he has a rational as
           well as factual understanding of the proceedings against him.[3]

           The requirement that a criminal defendant be competent derives from several constitutional concepts borne from due
           process—the presumption of innocence, the right to assistance of counsel, and the ability to assist in ones own defense.
           [4] "It also has been said that the requirement of competence is a byproduct of the rule requiring that a defendant be

           present at trial, since a trial of an incompetent defendant is virtually a trial in absentia."[5] The concepts of required
           presence and competency are constitutionally similar in that, at bottom, they require the defendant's presence—both
           physically and mentally. It has long been the rule that a defendant may waive his right to be physically present at trial.[6]
           Like the Federal Rules of Criminal Procedure and the United States Supreme Court before its enactment, we have held
           that a defendant may waive his right to be present.[7] In an analogous situation to that presented here, the Supreme
           Court has held that the defendant loses his right to be present when he is removed from a trial based upon his disruptive
           behavior.[8] Our statutory law codifies this long­standing rule. Texas Code of Criminal Procedure Article 33.03 states in
           relevant part, that "[i]n all prosecutions for felonies, the defendant must be personally present at the trial[.]" However,
           Article 33.03 expressly—and constitutionally[9]—permits the trial to continue in instances where the defendant
           "voluntarily absents" himself during trial which essentially constitutes a waiver of his rights to be present. It is, therefore,
           logically consistent that a defendant may waive his right to be competent at trial. Regardless of the preferred
           nomenclature, this case illustrates why waiver principles (and perhaps equity principles) suggest that a defendant, in
           certain instances, should not be permitted to present mid­trial allegations of incompetence or claims regarding a judge's
           failure to comply with Texas Code of Criminal Procedure Chapter 46B.[10] Here, the facts upon which Brown grounds his
           claims and assertions of incompetence were the result of his own intentional and voluntary actions, and he should not
           prevail in his complaints about their consequences.

           The Supreme Court warns that waiver of constitutional rights should not be taken lightly and should be found only upon
           an intentional relinquishment of those rights.[11] It follows that a court must determine whether a defendant's voluntary
           absence—and by extension a waiver of his right to be present at trial—was truly voluntary. Because Brown's claims
           below injected his alleged incompetence into his challenge of the judge's finding that he voluntarily absented himself,
           the question becomes whether Brown's attempted suicide was the product of an intentional, voluntary action.

           We review voluntary­absence findings under an abuse­of­discretion standard.[12] An appellate court must consider
           whether the trial judge's ruling was arbitrary or unreasonable.[13] The evidence presented at the informal competency
           hearing held pursuant to Article 46B.004(c),[14] in addition to the other evidence the judge could consider, supports the
           judge's finding that Brown was voluntary absent.

           According to the testimony taken at the hearing, there were no witnesses to the shooting and when the witnesses
           testified at the hearing, a thorough investigation had not been conducted. The responding officer opined that Brown
           attempted suicide based on the nature of the wound and the fact that a pistol was lying in the blood­stained grass where
           Brown was discovered by neighbors. The officer spoke to a witness who stated that on the night before the suicide
           attempt, Brown was "despondent over the way the Court proceedings were going" and discussed with that neighbor how
           to handle Brown's affairs if Brown was convicted. Brown's treating doctor at the hospital told another officer that the bullet
           entered through Brown's mouth, went up through his eye and lodged in his brain, but the doctor could not confirm that

https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                            7/17
8/7/2015                                      Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           the injury was self­inflicted. Brown's psychiatrist, Dr. Root, testified that he was treating Brown for depression before his
           trial began. Although Dr. Root conceded to not examining Brown after his suicide attempt, Dr. Root stated that suicide
           "suggests mental illness."

           From the testimony and circumstantial evidence, the judge could have reasonably found that Brown shot himself. The
           nature of Brown's injury strongly suggests that conclusion. The judge's finding that Brown's absence was not a result of
           incompetence, but was voluntary, is equally supported. As the State points out in its brief, the judge recently witnessed
           Brown testify in his own defense in the guilt phase and withstand cross­examination without any indication that he
           suffered from incompetence. There is certainly no evidence suggesting that Brown was incompetent—that he could not
           understand the nature of the proceedings against him or assist his counsel in presenting a defense—at any point before
           Brown attempted suicide. Brown's competence was not in question until he sustained the gunshot wound. Brown's
           attempted suicide may be indicative of mental illness, but it is not dispositive proof that he was legally incompetent or
           incapable of performing an intentional and voluntary act. It is equally reasonable to infer that Brown, having determined
           that his murder trial was not going his way and facing the prospect of a life sentence, consciously and with the full
           understanding of the gravity of his choices decided to take his own life. The judge's finding that Brown voluntarily
           absented himself was not an abuse of discretion. Several state courts of appeals' decisions support this conclusion.

           In Maines v. State, the Eastland Court of Appeals addressed a similar factual situation.[15] At issue was whether the trial
           judge abused his discretion in failing to stop the trial and convene a separate jury to consider his competency.[16] Maine
           contended that he was incompetent during the second day of his trial during the guilt phase due to an overdose of
           prescription drugs. After being hospitalized for two days, Maines returned to trial, but his counsel claimed he was
           irrational and incoherent and questioned his competency to stand trial.[17] The judge held an informal competency
           inquiry and found the evidence of incompetency insufficient. The court of appeals found that, because Maines choose to
           overdose on medication, his trial could continue because he voluntarily absented himself.[18]

           Similarly, the Fort Worth Court of Appeals held in Bottom v. State that Bottom's voluntary choice in ingesting a large
           quantity of medication with the goal of committing suicide was a voluntary absence and his trial properly continued
           without his presence.[19] Without needing to address Chapter 46B's proper application, the court put it succinctly:
           "Because Bottom acted voluntarily and because he cannot avoid trial by intentionally disabling himself, we overrule his
           point of error."[20] Without an express claim of incompetence, the appellant in Heard v. State alleged that his absence
           from trial was involuntary because it was the result of intoxication.[21] Finding that Heard's intoxication was voluntary, the
           court of appeals held that his trial properly continued.[22]

           In an unpublished opinion in Hill v. State, the Fort Worth Court of Appeals again confronted the issue of a defendant's
           ingestion of medication during his trial causing his absence.[23] After surveying the above cases, the court held that,
           assuming that Hill did consume drugs that potentially rendered him incompetent—even if that was not the intentional
           result—it was a voluntary act, and therefore constituted a voluntary absence at trial.[24]

           A valid finding that a defendant voluntarily absented himself should end the competency inquiry. A defendant who
           chooses to end his participation in his own trial through affirmative, voluntary conduct has waived both Chapter 46B's
           statutory procedural provisions and the substantive rights they protect. The Supreme Court summarized this position's
           underlying principle over a hundred years ago: "It does not seem to us to be consonant with the dictates of common
           sense that an accused person, being at large upon bail, should be at liberty, whenever he pleased, to withdraw himself
           from the courts of his country and to break up a trial already commenced."[25] The majority arrives at the opposite
           conclusion by misreading Drope v. Missouri[26] for the proposition that when issues of competency and voluntary
           absence arise, a court is required to first address the competency issue. In reference to Drope, the majority states, "We
           agree with the United States Supreme Court that, under such circumstances, logic compels us to first decide whether a
           defendant is competent, and only if he is found to be competent, to decide whether his absence was voluntary."[27] The
           Supreme Court's opinion contains no such holding, even by implication.


https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                         8/17
8/7/2015                                      Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           Even if a valid finding of voluntary absence does not end the competence inquiry under Chapter 46B as I suggest, Drope
           lends little guidance to the resolution of the issues presented, despite the majority's reliance upon it. And even if Drope is
           instructive in some way on the instant cause, it certainly does not compel the result the majority reaches. Drope
           presented easily distinguishable facts from those presented here. The Court held that after shooting himself during the
           pendency of his trial, Drope was entitled to a stay of his trial so that a competency determination could be made.[28]
           However, the Court's decision was informed by a record indicating Drope suffered significant mental issues even before
           his trial began.[29] The Court highlighted the following facts as significant: a psychiatric examination report brought to the
           judge's attention pretrial noted that Drope had "difficulty participating well," "had a difficult time relating," and "was
           markedly circumstantial and irrelevant in speech" and contained a diagnosis of borderline mental deficiency and chronic
           anxiety reaction with depression; Drope's wife (and victim of the offense) believed Drope was sick and needed
           psychiatric care; Drope had past episodes of irrational actions, like deliberately falling down the stairs when he did not
           get his way or was worried about something; Drope's irrational conduct of attempting to choke his wife days before she
           was set to testify against him in a trial which "depended in large measure on the indulgence of his wife"; and of course,
           Drope's self­inflicted gunshot wound.[30]

           The Drope opinion stands broadly for the propositions that (1) a trial judge must be alert to changing circumstances
           suggesting a defendant's incompetence and (2) competency issues require considering the aggregate weight of all
           indicia of incompetence. The Court was clear that there are "no fixed or immutable signs which invariably indicate the
           need for further inquiry to determine fitness to proceed[.]"[31] The majority incorrectly finds factual similarity between
           Drope and the present case. First, unlike Drope, the trial judge was able to observe Brown's demeanor in trial, including
           his testimony on direct and cross examination, a day before his suicide attempt. Second, the extensive evidence of
           Drope's significant mental illness convincingly suggested that his illness likely had a bearing on his competency even
           before his trial began.[32] The record before us does not support a similar conclusion. Unlike Brown's situation, Drope's
           suicide attempt was just the last event in a long list of evidence pointing to his incompetence and was likely a product of
           it. Contrary to Drope's fact­specific approach, the majority's opinion treats Brown's suicide attempt as a "fixed or
           immutable sign" that automatically triggers a stay and formal incompetency trial under Chapter 46B's provisions.

           I would find that the trial judge did not abuse her discretion in finding that Brown voluntarily absented himself, and as
           result was not entitled to a continuance or formal competency trial. Therefore, remanding for a retrospective competency
           hearing pursuant to Chapter 46B is inappropriate. Accordingly, I would reverse the court of appeals' judgment.

           COCHRAN, J., filed a concurring opinion in which MEYERS and ALCALA, JJ., joined.

           I join the majority opinion and agree to remand this case for a retrospective competency hearing. I write separately
           because the resolution of this unusual case is largely dependant upon its specific facts. We do not frequently encounter
           the situation in which a defendant has shot himself in the head during the trial. Appellant's absence from trial was
           "voluntary" in the sense that he attempted to commit suicide, but he was also "incompetent" in the sense that he was
           unable to assist his attorneys throughout the rest of the trial and during the punishment phase. Indeed, there is
           apparently a question of whether appellant is still incompetent under Article 46B.003.[1] The legal issue is not a pure
           "Alphonse and Gaston" of which comes first — "voluntary absence" or "incompetency." Rather, the issue is whether,
           viewing the totality of the facts, there was a "suggestion" of incompetency. If so, the trial judge cannot avoid an informal
           inquiry and, if warranted, a formal hearing, by finding that the defendant "voluntarily" tried to commit suicide and
           therefore "voluntarily" absented himself from trial.

           Certainly a person could voluntarily attempt suicide with full awareness of the consequences and an appreciation of the
           final nature of that act. But the very act of shooting oneself in the head may well be an irrational act and is certainly some
           evidence of mental disturbance.[2] And that was precisely the testimony of Dr. Root, appellant's treating psychiatrist.[3]
           Furthermore, the fact that appellant was being treated by a psychiatrist for "depression" after fatally shooting his neighbor
           is additional evidence of mental disturbance, as was the fact that appellant was "despondent" the night he shot himself.
           And the evidence showed that, as a result of his wounds, appellant was comatose and on life support. He was
           indisputably not capable of assisting in his own defense at that time.[4]

https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                          9/17
8/7/2015                                      Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           I agree that this evidence was sufficient to raise an issue of possible incompetency under Article 46B.004(c)[5] because
           there was "some evidence" to support such a finding.[6] As we noted in Druery, "[a] determination that there is `some
           evidence' of incompetency then leads to a formal hearing before a jury."[7] Because the trial had already begun at the
           time of appellant's suicide attempt, the trial judge had authority to continue the trial and hold a formal competency
           hearing­addressing both retrospective and prospective competency­some time before sentencing.[8] But at the
           sentencing hearing­a time at which a defendant must be competent­the trial judge refused to even consider defense
           counsel's competency motion.[9]

           In this case, the trial judge apparently took the position that, because appellant voluntarily shot himself in the head, he
           was ipso facto voluntarily absent from trial, and therefore, it would not matter if he were incompetent either before or after
           he shot himself.[10] Under that theory, appellant could be crazy as a coot, but if he could not attend the rest of the trial
           because he had shot himself, the incompetency statutes do not apply. After hearing the evidence presented the day after
           the suicide attempt, the trial judge denied the request for a competency hearing, finding "that the Defendant was­the
           Defendant is voluntarily absent. And the Court is also finding that he was competent­he was allowed to testify."[11]

           As the majority correctly notes, in Drope[12] the Supreme Court unanimously rejected this very reasoning. The trial judge
           in that case stated that Drope's absence from trial "`was due to his own voluntary act in shooting himself; done for the
           very purpose of avoiding trial.'"[13] The Supreme Court noted that it did not need to address the state court's conclusion
           "that an attempt to commit suicide does not create a reasonable doubt of competence to stand trial as a matter of law"[14]
           because there was other evidence of Drope's possible incompetence and his suicide attempt "did not stand alone."[15]

           In this case, as in Drope, the self­inflicted gunshot wound was "near vital organs [and] does not suggest malingering."[16]
           Like the Supreme Court, I recognize that there is not a necessary correlation between a suicide attempt and mental
           illness or incompetence,[17] but a bona fide attempt to kill oneself surely deserves some psychiatric inquiry and
           consideration of other evidence suggesting incompetence.[18] Here, as in Drope, even assuming that the right to be
           present at one's trial may be waived by attempted suicide, it is "clear that there was an insufficient inquiry to afford a
           basis for deciding the issue of waiver."[19]

           Because the trial judge did not make a sufficient inquiry into appellant's possible incompetency, either the day after the
           suicide attempt or at the sentencing hearing, I agree that this case must be remanded for a retrospective hearing.


           DISSENTING OPINION

           PRICE, J., filed a dissenting opinion.

           An accused has a constitutional right to be present in the courtroom at every stage of his trial.[1] Even an accused who is
           present in body may nonetheless be deprived of that basic right if he is of sufficiently unsound mind that he lacks the
           ability to participate meaningfully in his own defense or to rationally comprehend what is happening around him, and
           such an accused cannot be made to stand trial under those circumstances consistent with due process.[2] This is not to
           say that the constitutional right to be present at trial can never be forfeited; an accused who is of sound mind but who
           voluntarily absents himself after his trial has begun,[3] or who persists in disruptive or otherwise contumacious behavior
           during the course of his trial,[4] may lose his right to complain later that he was tried in absentia. And it is no great leap
           from this last proposition also to conclude that an accused who is of sound mind when his trial begins, but who, during
           the course of trial, takes some deliberate action to render himself of unsound mind, should be estopped from later
           complaining that he has been put to trial without the ability to participate meaningfully in his defense or to rationally
           comprehend the proceedings against him. The question presented in this case, it seems to me, thus boils down to
           whether the appellant was of sufficiently sound mind when he took the action that the trial court has construed to be a
           deliberate attempt to absent himself—both physically and mentally—from his trial.


https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                            10/17
8/7/2015                                       Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           I do not think that we would want to say that the appellant "voluntarily" absented himself, and that he should therefore be
           estopped from raising a Sixth Amendment or due process complaint, if his choice to try to take his own life was primarily
           the product of a debilitating mental illness.[5] But in the context of voluntariness, the appropriate inquiry is not whether
           the appellant could cooperate with counsel and/or comprehend the proceedings. Strictly speaking, these considerations
           do not directly inform the question of whether the action he took to absent himself (both in body and mind) after the
           inception of the trial proceedings was voluntary. It therefore strikes me as inappropriate to remand this cause for a
           competency hearing under Chapter 46B of the Code of Criminal Procedure.[6] In my view, we should instead ask
           whether an adequate inquiry was undertaken into the question of the appellant's mental condition with respect to the
           voluntariness of his apparent suicide attempt. If his suicide attempt was not, in fact, "voluntary"—that is to say, not the
           product of a free will unencumbered by the undue pressures that may be exerted on the mind by a bona fide and
           debilitating mental illness—then the trial court erred to proceed to trial in the appellant's absence in violation of his Sixth
           Amendment right to be physically present, regardless of whether he was mentally competent to stand trial.

           This view is entirely consistent with Drope v. Missouri.[7] Drope does not support the proposition that a mid­trial suicide
           attempt, without more, necessarily raises an issue of competency to stand trial. During the course of his trial for a sexual
           assault perpetrated against his wife, Drope shot himself in the abdomen. But Drope's self­inflicted gunshot wound was
           only the culmination of a host of circumstances suggesting irrationality on his part, which led the Supreme Court to
           conclude that a mid­trial inquiry should have been conducted into his competency to stand trial. For example, the
           Supreme Court observed:

                   [W]e believe the Missouri courts failed to consider and give proper weight to the record evidence. Too
                   little weight was given to the testimony of petitioner's wife that on the Sunday prior to trial he tried to choke
                   her to death. For a man whose fate depended in large measure on the indulgence of his wife [who, by
                   Missouri law, could not be compelled to testify against him], who had hesitated about pressing the
                   prosecution, this hardly could be regarded as rational conduct.[8]

           It is true that the Missouri appellate court had held that, standing alone, Drope's "suicide attempt did not create a
           reasonable doubt of his competence as a matter of law[.]"[9] But the Supreme Court did not weigh in on the validity of this
           specific proposition, merely holding that the totality of the evidence, culminating in Drope's mid­trial suicide attempt, was
           sufficient to place Drope's competency in doubt.[10]

           Having concluded in Drope that a competency inquiry was constitutionally required, the Supreme Court accordingly
           found it "unnecessary to decide whether . . . it was constitutionally impermissible to conduct the remainder of [Drope's]
           trial on a capital offense in his enforced absence from a self­inflicted wound."[11] The Supreme Court did note, however,
           that "what we have already said" with respect to the issue of Drope's competency "makes it clear that there was an
           insufficient inquiry to afford a basis for deciding the issue of waiver" of his Sixth Amendment right to be present.[12]

           In the instant case, unlike in Drope, there is little (if any) record evidence, apart from, or in addition to, the appellant's
           attempted suicide itself, to suggest a level of irrationality sufficient to engender doubt as to whether he might have been
           incompetent, and hence mentally absent, before he shot himself. And if he became absent (both bodily and mentally)
           only by virtue of having shot himself, then it seems to me that the only issue to be decided is whether he absented
           himself voluntarily. Under these circumstances, I fail to see the utility of remanding the cause to the trial court with
           instructions to proceed with a retrospective determination of the appellant's competency to stand trial. If we are to
           remand the cause to the trial court at all, it should be only for a more thorough inquiry into the voluntariness of the
           appellant's act by which he rendered himself unable to attend the balance of his trial. In the words of Drope itself, we
           could remand for a more searching exploration of the appellant's "capacity effectively to waive his right to be present" at
           the time he inflicted the gunshot wound on himself,[13] focusing particularly on the extent to which any debilitating mental
           illness may have fueled his attempted suicide. Should the trial court find that the appellant's choice to shoot himself was
           too much the product of a debilitating mental illness to be fairly deemed a voluntary absence from trial, then it cannot be
           said that he "waived" his constitutional right to be present at trial,[14] and we should require the trial court to conduct a


https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                              11/17
8/7/2015                                           Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           new trial. For, in that event, the trial court's insistence on trying the case to completion in the appellant's absence
           deprived him of his Sixth Amendment right to be physically present at every phase of his trial. But in the event that the
           trial court should find, instead, that the appellant's choice to shoot himself was wholly voluntary, notwithstanding any
           mental illness he might have suffered from, then the appellant's original conviction should stand, regardless of the
           outcome of any inquiry this Court may order into his competency under Chapter 46B.[15] For, if the appellant intentionally
           rendered himself absent by his own willful misconduct, then he essentially "waived" his right to be present—both in body
           and in mind—and the issue of his competency to stand trial becomes moot.[16]

           Because the Court remands this cause to the trial court to conduct what is effectively, in my view, a needless competency
           determination, I respectfully dissent.

           [1] State v. Brown, 393 S.W.3d 308 (Tex. App.­Houston [1st Dist.] 2012).

           [2] State v. Brown, 393 S.W.3d 308, 315 (Tex. App.­Houston [1st Dist.] 2012) (op. on reh'g).

           [3] 1. Did the trial court abuse its discretion when it determined that Appellant's absence from his trial due to his attempted suicide was
           voluntary?

           2. Is a defendant who voluntarily renders himself absent from trial entitled to a competency evaluation?

           3. Is a trial court required to immediately stay proceedings for a competency evaluation of an unconscious defendant, or does the trial
           court have the discretion to order the competency evaluation at any time before sentence is pronounced?

           4. If a trial court fails to stay proceedings and order a competency evaluation, is abatement for a retrospective competency evaluation the
           proper remedy or should an appellate court conduct a harm analysis?

           [4] Article 33.03 provides: "In all prosecutions for felonies, the defendant must be personally present at the trial, and he must likewise be
           present in all cases of misdemeanor when . . .; provided, however, that in all cases, when the defendant voluntarily absents himself after
           pleading to the indictment or information, or after the jury has been selected when trial is before a jury, the trial may proceed to its
           conclusion. When the record in the appellate court shows that the defendant was present at the commencement, or any portion of the
           trial, it shall be presumed in the absence of all evidence in the record to the contrary that he was present during the whole trial. . . ."

           [5] The officer testified that his opinion was based on both the opinion of Houston Fire Department members, who arrived on the scene
           first, that the wound was self­inflicted and the fact that the pistol was found lying in the grass next to appellant's unconscious body when
           he was discovered.

           [6] The court of appeals mistakenly attributed Officer Leos's testimony to Officer Weller. State v. Brown, 393 S.W.3d at 311.

           [7] The psychiatrist's testimony was obtained by telephone and was given in the judge's chambers and outside the presence of the jury.

           [8] Appellant's roommate testified that the injury was to the left temporal lobe, but that section of the brain is not on the bullet track, which
           was consistently described as going through the mouth and eye and into the brain tissue above the eye, which is the frontal lobe.

           [9] Appellant was physically recovered enough to be "wheeled in from the hospital to be sentenced." Brown v. State, 393 S.W.3d 308, 318
           (Tex. App.­Houston [1st Dist.] 2012) (op. on reh'g). There is no discussion by the court of appeals of the level of appellant's neurological
           recovery.

           [10] Defense counsel cited Art. 4602, §2(b), an article that seems not to exist. Counsel's argument indicates that he was referring to Art.
           46B.004(c).

           [11] Brown, 393 S.W.3d 308 (Tex. App.­Houston [1st Dist.] 2012).

           [12] Brown, 393 S.W.3d at 315 (op. on reh'g).

           [13] Texas Rule of Appellate Procedure 66.3 provides six situations in which this Court is authorized to review a case, all of which require
           an action by a court of appeals. On its face, this ground is subject to refusal pursuant to DeGrate v. State, 712 S.W.2d 755, 756 (Tex.
           Crim. App. 1986). However, the argument is based on objections to actions by the court of appeals.

           [14] Such a jury must be separate from that empaneled for the trial on the merits. Art. 46B.051(c). However, a jury trial is not now always
           required, as it was under the old version of the statute. The new version of the statute now states,



https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                                           12/17
8/7/2015                                           Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           (b) Except as provided by Subsection (c), the court shall hold a trial under Subchapter C before determining whether the defendant is
           incompetent to stand trial on the merits.

           (c) A trial under this chapter is not required if: Neither party's counsel requests a trial on the issue of incompetency; (2) neither party's
           counsel opposes a finding of incompetency; and (3) the court does not, on its own motion, determine incompetency.

           Art. 46B.005(b), (c).

           Here, we remand for a jury trial on competence because appellant requested one and the provisions in subsection (c) are inapplicable.

           [15] If a person became "mad" after pleading, he should not be tried, "for how can he make his defense?" 4 W. Blackstone,
           Commentaries *24.

           [1] Cooper v. Oklahoma, 517 U.S. 348, 354 (1996) ("We have repeatedly and consistently recognized that `the criminal trial of an
           incompetent defendant violates due process.'") (quoting Medina v. California, 505 U.S. 437, 453 (1992)); Turner v. State, No. AP­76,580,
           2013 WL 5808250, *10 (Tex. Crim. App. Oct. 30, 2013).

           [2] Drope v. Missouri, 420 U.S. 162, 171 (1975); Turner, 2013 WL 5808250 at *10.

           [3] Dusky v. United States, 362 U.S.402, 402 (1960).

           [4] Ex parte Mines, 26 S.W.3d 910, 914 (Tex. Crim. App. 2000).

           [5] Id.

           [6] See, e.g, Taylor v. United States, 414 U.S. 17, 18­20 (1973); Diaz v. United States, 223 U.S. 442, 455 (1912).

           [7] Garcia v. State, 919 S.W.2d 370, 374­75 (Tex. Crim. App. 1994); Gonzales v. State, 515 S.W.2d 920, 920 (Tex. Crim. App. 1974);
           see Crosby v. United States, 506 U.S. 255, 260 (1993); Diaz, 223 U.S. at 455; FED. R. CRIM. PRO. 43(c)(1)­(2).

           [8] See, e.g., Illinois v. Allen, 397 U.S. 337, 342­43 (1970).

           [9] See Taylor, 414 U.S. at 18­19 (holding Federal Rule of Criminal Procedure 43 constitutional in permitting the continuation of a
           defendant's trial when he voluntarily absents himself, and that such an absence is a waiver of his right to be present).

           [10] TEX. CODE CRIM. PROC. ch. 46B (West 2012) (establishing trial court procedures in determining a defendant's competency to
           stand trial).

           [11] See Johnson v. Zerbst, 304 U.S. 458, 464 (1938); see also Pate v. Robinson, 383 U.S. 375, 384 (1966) (holding that "it is
           contradictory to argue that a defendant may be incompetent, and yet knowingly or intelligently `waive' his right to have the court determine
           his capacity to stand trial.").

           [12] Montoya v. State, 291 S.W.3d 420, 426 (Tex. Crim. App. 2009).

           [13] Id.

           [14] TEX. CODE CRIM. PROC. art. 46B.004(c) (West 2012) ("On suggestion that the defendant may be incompetent to stand trial, the
           court shall determine by informal inquiry whether there is some evidence from any source that would support a finding that the defendant
           may be incompetent to stand trial.").

           [15] Maines v. State, 170 S.W.3d 149 (Tex. App.­Eastland 2005, no pet.).

           [16] Id. at 149.

           [17] Id. at 150.

           [18] Id.

           [19] Bottom v. State, 860 S.W.2d 266, 267 (Tex. App.­Fort Worth 1993, no pet.).

           [20] Id.

           [21] Heard v. State, 887 S.W.2d 94, 97­98 (Tex. App.­Texarkana 1994, pet ref'd).

           [22] Id. at 98­99.


https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                                             13/17
8/7/2015                                           Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           [23] Hill v. State, No. 2­06­094­CR, 2007 WL 866476 (Tex. App.­Fort Worth Mar. 22, 2007, pet ref'd) (not designated for publication).

           [24] Id. at *9.

           [25] See Diaz, 223 U.S. at 457.

           [26] 420 U.S. at 162.

           [27] Ante, op. at 14.

           [28] Drope, 420 U.S. at 181­82.

           [29] Id. at 179 ("[W]e conclude that the record reveals a failure to give proper weight to the information suggesting incompetence which
           came to light during trial. This is particularly so when viewed in the context of the events surrounding petitioner's suicide attempt and
           against the background of the pretrial showing.").

           [30] Id. at 175­80.

           [31] Id. at 180­81.

           [32] Id. at 181.

           [1] TEX. CODE CRIM. PROC. art. 46B.003(a) ("A person is incompetent to stand trial if the person does not have: (1) sufficient present
           ability to consult with the person's lawyer with a reasonable degree of rational understanding; or (2) a rational as well as factual
           understanding of the proceedings against the person.").

           [2] See, e.g., United States v. Mason, 52 F.3d 1286, 1290­93 (4th Cir. 1995) (trial court erred in denying motion for retrospective
           competency hearing by deciding that defendant's suicide attempt was subject to "competing inferences"; instead, trial court must consider
           all of the evidence, "including evidence of irrational behavior, the defendant's demeanor at trial, and medical opinions concerning the
           defendant's competence"; trial judge "must `look at the record as a whole and accept as true all evidence of possible incompetence' in
           determining whether to order a competency hearing."); United States v. Latham, 874 F.2d 852, 858­59 (1st Cir. 1989) ("It defies
           common sense to maintain that a sane defendant would attempt suicide to avoid a trial on drug charges. And, death is not the type of
           `voluntary absence from trial' that concerns us."); United States v. Crites, 176 F.3d 1096, 1098 (8th Cir. 1999) (trial judge did not commit
           clear error in finding that defendant's suicide attempt "by intentionally ingesting a potentially lethal mix of intoxicants and by leaving a
           suicide note" was a voluntary absence); Peacock v. State, 77 So.3d 1285, 1290­91 (Fla. Dist. Ct. App. 2012) (holding that "the issue of
           whether a suicide attempt constitutes a willful absence from sentencing is not susceptible to a bright­line rule, but rather is a factually
           intensive question that ordinarily must be addressed on a case­by­case basis. . . . Although a suicide attempt could be deemed voluntary
           in some circumstances, a suicide attempt could also be an involuntary product of mental illness."); State v. Reed, 992 P.2d 1132, 1134
           (Ariz. Ct. App. 1999) (disagreeing with cases that purport to hold "that all absences resulting from attempted suicide are a voluntary
           waiver of the defendant's right to attend trial," but crediting doctor's testimony that this defendant, although depressed was not psychotic,
           and he understood what he was doing when he decided "`to abort his trial by killing himself'" with an unsuccessful suicide attempt).

           [3] As the court of appeals noted, Dr. Root testified that "(1) if the wound were self­inflicted, there would be a suggestion of mental illness
           and (2) the extent of [appellant's] injuries made it unlikely that he could provide information to assist in the remainder of the trial." Brown v.
           State, 393 S.W.3d 308, 312 (Tex. App.­Houston [1st Dist.] 2012).

           [4] An expert who is appointed to exam a defendant whose competency has been questioned, shall consider, inter alia,

           (1) the capacity of the defendant during criminal proceedings to:

           (A) rationally understand the charges against the defendant and the potential consequences of the pending criminal proceedings;

           (B) disclose to counsel pertinent facts, events, and states of mind;

           (C) engage in a reasoned choice of legal strategies and options;

           (D) understand the adversarial nature of criminal proceedings;

           (E) exhibit appropriate courtroom behavior; and

           (F) testify[.]

           TEX. CODE CRIM. PROC. art. 46B.024(1). Quite obviously, appellant could do none of these things the day after he shot himself,
           although he did all of these things the day before he shot himself.

https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                                            14/17
8/7/2015                                              Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           [5] TEX. CODE CRIM. PROC. art. 46B.004(c) ("On suggestion that the defendant may be incompetent to stand trial, the court shall
           determine by informal inquiry whether there is some evidence from any source that would support a finding that the defendant may be
           incompetent to stand trial.").

           [6] See Druery v. State, 412 S.W.3d 523, 538 (Tex. Crim. App. 2013) (noting that a trial judge conducting an informal inquiry into possible
           incompetence "should not weigh competing evidence of incompetency because the informal hearing is not the appropriate venue for
           determining the merits of the claim. Rather, the informal inquiry is intended to determine if the issue is sufficiently raised to merit a formal
           hearing.").

           [7] Id. I am uncertain whether appellant is necessarily entitled to a formal competency hearing or whether experts should first be
           appointed to examine him pursuant to Article 46B.021(a). I think that there is "some evidence" suggesting incompetency, but if psychiatric
           experts conclude that appellant's attempted suicide was not the product of such mental disturbance as to affect his "capacity to engage
           with counsel in a reasonable and rational manner,"Article 46B.024(4), then an informal inquiry into competency would have sufficed.
           Here, it seems that the trial judge did not conduct even a full informal inquiry into appellant's competence.

           [8] TEX. CODE CRIM. PROC. art. 46B.005(d) ("If the issue of the defendant's incompetency to stand trial is raised afer the trial on the
           merits begins, the court may determine the issue at any time before the sentence is pronounced.").

           [9] No sentence may be pronounced upon a defendant who is incompetent. TEX. CODE CRIM. PROC. art. 42.07 ("Reasons to prevent
           sentence") (a sentence may not be pronounced if "the defendant is incompetent to stand trial; and if evidence be shown to support a
           finding of incompetency to stand trial, no sentence shall be pronounced, and the court shall proceed under Chapter 46B").

           At appellant's sentencing hearing, the trial judge said, "[R]egarding the Defendant's competency at this time, I'm not going to entertain any
           type of motion for hearing on it." Defense counsel nonetheless persevered in his request for a competency hearing, stating, "[T]he reason
           is that we think that since he's unable to understand the nature of the proceeding against him and unable­capable to consult with me and
           his other lawyers in helping with­in the process, then it's a due process violation" and a violation of Texas statutes.

           Clearly the trial judge erred in refusing to even consider the issue of appellant's competency at the time of sentencing. At oral argument,
           the State agreed that this case should be remanded for the trial judge to conduct a competency­to­be­sentenced hearing, but I have a
           hard time understanding why there should be a distinction between the right to a competency hearing for purposes of the sentencing
           stage, but no such right for purposes of either the guilt or punishment stages.

           [10] The State argues that appellant "cannot claim incompetency by causing it" and that his suicide attempt forfeited his right to complain
           about his incompetency. That argument, however, flies in the face of Drope, discussed infra. If appellant intentionally caused his
           incompetency by shooting himself in the head with the express purpose to avoid the trial or cause a mistrial (but not to cause his own
           death), then the State has an excellent point. But at least so far there is no such evidence in the record. When this case is remanded for a
           retrospective competency determination, that issue may be addressed.

           [11] The trial judge may have mistakenly thought that, if a defendant is competent at the time he testifies on his own behalf, it does not
           matter that he later becomes incompetent. That is not the law. Rather, the defendant has a right to be competent at every stage of the
           trial, including the sentencing hearing.

           [12] Drope v. Missouri, 420 U.S. 162 (1975).

           [13] Id. at 167.

           [14] Id. at 180.

           [15] Id. (internal quotation marks omitted).

           [16] Id. at 181 n.16.

           [17] Id. The Supreme Court noted,

           Of course we also recognize that "the empirical relationship between mental illness and suicide" or suicide attempts is uncertain and that a
           suicide attempt need not always signal "an inability to perceive reality accurately, to reason logically and to make plans and carry them out
           in an organized fashion."

           Id. (citing Greenberg, Involuntary Psychiatric Commitments to Prevent Suicide, 49 N.Y. U.L.REV. 227, 234, 236 (1974) and Pokorny,
           Myths about Suicide, in SUICIDAL BEHAVIORS 64­65 (H. Resnik ed. 1968)).

           [18] As the Supreme Court delicately put it, Drope's absence "was due to an act which suggests a rather substantial degree of mental


https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                                          15/17
8/7/2015                                           Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           instability contemporaneous with the trial." Id. at 181.

           [19] Id. at 182. The State cites Bottom v. State, 860 S.W.2d 266, 267 (Tex. App.­Fort Worth 1993, no pet.) for the proposition that a
           defendant who had attempted suicide by ingesting pills after his trial began had voluntarily rendered himself absent; therefore, the trial
           judge properly continued the trial. But in that case, the trial court did "order a competency hearing from which Bottom was found
           competent to stand trial." Id. That is precisely what appellant wanted in this case. The State also relies on Maines v. State, 170 S.W.3d
           149, 150 (Tex. App.­Eastland 2005, no pet.), but in that case the defendant took an overdose of pills after the first day of trial, so the
           judge recessed the case for a day, and the defendant was brought from the hospital to the courtroom on the third day. When defense
           counsel suggested that his client was groggy and might have competency issues, the trial judge conducted an informal competency
           inquiry, but concluded that there was insufficient evidence to convene a separate jury hearing. Id. And by that afternoon the defendant
           was fully recovered. Id. That situation bears no resemblance to the present one.

           [1] Illinois v. Allen, 397 U.S. 337, 338 (1970).

           [2] Pate v. Robinson, 383 U.S. 375, 378 (1966).

           [3] Taylor v. United States, 414 U.S. 17, 19­20 (1973); Miller v. State, 692 S.W.2d 88, 90 (Tex. Crim. App. 1985).

           [4] See Allen, 397 U.S. at 343 ("Although mindful that courts must indulge every reasonable presumption against the loss of constitutional
           rights, we explicitly hold today that a defendant can lose his right to be present at trial if, after he has been warned by the judge that he will
           be removed if he continues his disruptive behavior, he nevertheless insists on conducting himself in a manner so disorderly, disruptive, and
           disrespectful of the court that his trial cannot be carried on with him in the courtroom.") (citation omitted). The Supreme Court expressly
           endorsed the notion in Allen that "the privilege [of personally confronting witnesses] may be lost by consent or at times even by
           misconduct." Id. at 342­43 (quoting Snyder v. Massachusetts, 291 U.S. 97, 106 (1934), and noting with apparent approval Rule 43 of the
           Federal Rules of Criminal Procedure, which expressly provides that a criminal trial may proceed to its conclusion in the event that the
           defendant should voluntarily absent himself). See TEX. CODE CRIM. PROC. art. 33.03 (trial may "proceed to its conclusion" if the
           defendant "voluntarily absents himself" after trial has commenced).

           [5] See Peacock v. State, 77 So. 3d 1285, 1290 (Fla. Dist. Ct. App. 2012) ("Although a suicide attempt could be deemed voluntary in
           some circumstances, a suicide attempt could also be an involuntary product of mental illness."); State v. Finnegan, 784 N.W.2d 243, 251­
           52 (Minn. 2010) (rejecting a claim that the defendant's mid­trial suicide attempt was involuntary, in part, because, though given an
           opportunity to do so in post­conviction proceedings, he "offered no evidence that he was coerced into taking methamphetamine, that he
           accidentally overdosed, or that he was compelled to do so because of a mental illness").

           [6] TEX. CODE CRIM. PROC. ch. 46B.

           [7] 420 U.S. 162 (1975).

           [8] Id. at 179.

           [9] Id. at 170.

           [10] See id. at 181 ("Whatever the relationship between mental illness and incompetence to stand trial, in this case the bearing of the
           former on the latter was sufficiently likely that, in light of the evidence of [Drope's] behavior including his suicide attempt, and there being
           no opportunity without his presence to evaluate that bearing in fact, the correct course was to suspend the trial until such an evaluation
           could be made.") (emphasis added); see also People v. Price, 240 P.3d 557, 562 (Colo. App. 2010) ("A defendant's suicide attempt alone
           is not necessarily sufficient to establish a `bona fide doubt' as to a defendant's competency to stand trial[,]" Drope notwithstanding); United
           States v. Davis, 61 F.3d 291, 304 (5th Cir. 1995) ("[I]n Drope, the Supreme Court expressly refused to decide whether an attempted
           suicide itself creates `reasonable cause' for a competency hearing.").

           [11] Drope, 420 U.S. at 182. The Supreme Court did not, thereby, "clearly ma[k]e competence to stand trial the first issue to be resolved."
           Contra Majority Opinion at 13.

           Drope's suicide attempt was but the last of an "aggregate of . . . indicia" suggesting that he might have been incompetent from the very
           outset of his trial. Drope, 420 U.S. at 180. When the Supreme Court decided that "a nunc pro tunc determination" of competency vel non
           would not be adequate six years after Drope's original trial, it became necessary to reverse his conviction and remand the cause for an
           entirely new trial. Id. at 183. Under these circumstances, there was simply no need to also decide whether Drope's right to be physically
           present for that portion of his trial following his suicide attempt had been violated (or, indeed, whether such a violation would necessitate a
           new trial). Drope neither held nor otherwise supports the proposition that whenever both competency and the right to be physically
           present at trial are in issue, a reviewing court is obliged to address the competency issue first.



https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                                           16/17
8/7/2015                                           Brown v. State, Tex: Court of Criminal Appeals 2014 ­ Google Scholar

           [12] Id. at 182.

           [13] Id. at 183 (emphasis added).

           [14] In Taylor, the issue was whether, by voluntarily absenting himself during trial, it could be said that Taylor "waived" his Sixth
           Amendment right to be present, in the sense that a "waiver" is typically defined to be "an intentional relinquishment or abandonment of a
           known right or privilege." 414 U.S. at 19 (internal quotation marks omitted) (quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938)). Taylor
           insisted that no such waiver could have occurred, even if his absence was voluntary, because he was neither formally informed of his right
           to be present nor formally asked whether he desired to waive it. The Supreme Court rejected the proposition that a waiver of the right to
           be present must be so formal and could not be established by the mere fact that the defendant voluntarily absented himself under
           circumstances suggesting that he was undoubtedly aware of his constitutional right to attend all phases of his trial. Id. at 20.

           [15] At first blush, this may seem at odds with the Supreme Court's observation in Pate that "it is contradictory to argue that a defendant
           may be incompetent, and yet knowingly or intelligently `waive' his right to have the court determine his capacity to stand trial." 383 U.S. at
           384. Not so. As noted earlier, there is no suggestion in the record that the appellant was incompetent to stand trial before he shot himself
           in the head. If his suicidal act was voluntary in the sense that it was not a product of any debilitating mental illness, then there is nothing to
           show that he lacked the capacity to waive his right to a competency determination by willfully absenting himself, both in body and mind,
           from the balance of the trial proceedings.

           [16] There is no more question that the appellant was aware of his Sixth Amendment right to be present at all phases of his trial than
           there was for Taylor. See note 14, ante.



                                     Save trees ­ read court opinions online on Google Scholar.




https://scholar.google.com/scholar_case?case=3022019810830712915&q=%2246b.004(d)%22&hl=en&scisbd=2&as_sdt=4,44                                           17/17
8/7/2015                                       Aguilar v. State, Tex: Court of Appeals, 7th Dist. 2015 ­ Google Scholar




                                                TIPHINIE BETH AGUILAR, Appellant,
                                                               v.
                                                  THE STATE OF TEXAS, Appellee.

                                                                  No. 07­13­00317­CR.

                                       Court of Appeals of Texas, Seventh District, Amarillo.

                                                                       April 10, 2015.

           Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


           MEMORANDUM OPINION

           PATRICK A. PIRTLE, Justice.

           Appellant, Tiphinie Beth Aguilar, pled guilty in open court to taking a prohibited substance, namely
           marihuana, into a correctional facility[1] and was sentenced by a jury to ten years confinement and
           fined $2,500. In a single issue, she asserts on appeal that the trial court erred by failing to grant her
           Motion for a New Trial because evidence presented showed her trial counsel failed to obtain a court­
           ordered investigator to procure certain character witnesses and similarly failed to secure the testimony
           of a mitigation expert. We affirm.


           BACKGROUND

           In 2012, an indictment issued alleging Appellant intentionally or knowingly took a controlled substance,
           marihuana, into the Castro County Jail, a correctional facility. In April 2013, she elected to have her
           punishment assessed by a jury. In July, she stipulated to evidence establishing she committed the
           offense alleged in the indictment, executed a waiver of certain rights, judicially confessed to the
           offense, and pled guilty in open court. After finding her guilty, the jury assessed her sentence at ten
           years confinement and a fine of $2,500.

           In her Motion for a New Trial and at a hearing on that motion in August of 2013, Appellant asserted her
           counsel was ineffective for failing to obtain from the court access to an investigator to secure certain
           character witnesses and/or a mitigation expert to testify on her behalf. In September, the trial court
           denied the motion and this appeal followed.

                  INEFFECTIVE ASSISTANCE OF COUNSEL

           Because ineffective assistance of counsel claims involve mixed questions of law and fact that often
           contain subsidiary questions of historical fact, some of which may turn upon the credibility and
           demeanor of witnesses, Riley v. State, 378 S.W.3d 453, 458 (Tex. Crim. App. 2012) (quoting Kober v.

https://scholar.google.com/scholar_case?case=10903815328191035517&q=%22fell+below+the+prevailing+professional+norms%22&hl=en&as_sdt=4,44   1/2
8/7/2015                                       Aguilar v. State, Tex: Court of Appeals, 7th Dist. 2015 ­ Google Scholar

           State, 988 S.W.2d 230, 233 (Tex. Crim. App. 1999)), an appellate court should review the trial court's
           rulings on the matter for an abuse of discretion, reversing only if the trial court's ruling was clearly
           erroneous and arbitrary, such as when no reasonable view of the record could support the trial court's
           ruling. Odelugo v. State, 443 S.W.3d 131, 137 (Tex. Crim. App. 2014) (citing Riley, 378 S.W.3d at
           457).

           We examine ineffective assistance of counsel claims by the standard enunciated in Strickland v.
           Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed.2d 674 (1984), and adopted by Texas in
           Hernandez v. State, 726 S.W.2d 53, 56­57 (Tex. Crim. App. 1986). Appellant has the burden to show
           by a preponderance of evidence both that (1) trial counsel's performance was deficient in that it fell
           below the prevailing professional norms and (2) the deficiency prejudiced the defendant, that is,
           but for the deficiency, there is a reasonable probability that the result of the proceedings would have
           been different. See Perez v. State, 310 S.W.3d 890, 893 (Tex. Crim. App. 2010) (citing Thompson v.
           State, 9 S.W.3d 808, 812 (Tex. Crim. App. 1999)). Counsel's conduct is viewed with great deference.
           Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005). Any allegation of ineffectiveness
           must be firmly founded in the record and the record must affirmatively demonstrate the alleged
           ineffectiveness. Thompson, 9 S.W.3d at 812.

           Here, we ask whether there is a reasonable probability that the jury would have had a reasonable
           doubt as to Appellant's sentence if an investigator had secured the presence of the character
           witnesses and they had testified in Appellant's favor, and a mitigation expert had appeared and also
           testified favorably for Appellant. In King v. State, 649 S.W.2d 42 (Tex. Crim. App. 1983), the appellant
           asserted ineffective assistance of counsel, in part, because counsel failed to call witnesses to testify on
           his behalf. There, the Court of Criminal Appeals stated that the "failure to call witnesses at the guilt­
           innocence and punishment stages is irrelevant absent a showing that such witnesses were available
           and appellant would have benefit[ed] from their testimony." Id. at 44.

           At the hearing on Appellant's motion, there was no showing there were available character witnesses
           to be located by an investigator or that Appellant would have benefitted from either their testimony or
           the testimony of a mitigation expert. In addition, we have reviewed the record and are not convinced
           Appellant would have benefitted from an investigator's services in locating character witnesses or the
           testimony of a mitigation expert and do not see a reasonable probability that their testimony would
           have changed the result of the proceeding. Accordingly, Appellant's issue is overruled.


           CONCLUSION

           The trial court's judgment is affirmed.

           [1] See TEX. PENAL CODE ANN. § 38.11(b) (West 2011). An offense under this section is a third degree felony. Id. at 38.11(g).



                                  Save trees ­ read court opinions online on Google Scholar.




https://scholar.google.com/scholar_case?case=10903815328191035517&q=%22fell+below+the+prevailing+professional+norms%22&hl=en&as_sdt=4,44   2/2
       ,	
       .,                                         No. 2557                            COUN'J' Sing       unt
       ~
                                                              INCIDENf NO./TRN:

 TilE STATE OF TEXAS	                                                          §             IN THE 287TH DISTRICT
                                                                               §
 V.	                                                                           §             COURT
                                                                               §
 JOHN DENNIS CLAYTON ANTHONY                                                   §             BAILEY COUNTY, TEXAS
                                                                               §
 STI\l'E ID   No.: TX                                                          §

                                    ORDER OF DEFERRED ADJUDICATION

 Judgo Pro!!iding:         RON.   GORDON H. GREEN                              Oau. Order Entered:     1114/2009
                                                                               A Horney for
 Attorney for Siale:       KATHRYN        H.   GURLEY                          DefendRll~:

 ~
 AGGRAVATED SEXUAL ASSAliLT
 Champ!! lustru!Uell.h                                                    S.Wl!~.!\~..

 INJ)lCTMENT                              ________.                     ~2~2~.O~2~I.PenaICode

 Dah! of OffellL!e:

 9/1112008

 Penile pf Offense:                                                       ~JQ Out"nge:

 1ST DEGREE FELONY                                        .                GUIL'!'Y

 Term. of Plea..fu.wl.ill;=-'''-''-:..::..---­
 EIGHT YEARS DEFERRED ADJUDICATION PROBATION. $3.000 FINE, $78,1.08 RESTITUTION

 Plen to 1.1 £nhnnCOUlent                                            PI.. a to 2aJ Enhnllcomelll/Habi.tunl

 Pal·"nph:                              NIA                          PUlIgr"ph:                                    N/A

 Findings Oll J" Ellhancelllcn t                                     findings on 2'd

 Paragraph:                             NI A                          EllllancemelltJHabit.ual l~arogrIlJlh.       N/A

                                         ADJUDICATION OF GUILT DEFERRED;
_ _ _ _ _ _ _ _-=D::..::E:.::F..::E:.:.:N:..::D:..:..:AN::..:...:T...:P~LA=C::::E.PON COMMUNITY SUPERVISION.
               PERIOD OF COMMUNITY SUPERVISION: EIGHT (8) YEARS

-=Fi~u-e'----------'Coud. Cos\..;:                             Restitlltign'         Restil.\llion Pll"llble W ... -..:..-----. - - - - - ­
 $ 3,000.00                             $ 390.00               $ 783.08              0 VICTIM (sco bolow)      (81 AGENCY/AGENT (~e bolow)

 Sex O(fendcr Roglstl'ation Requiremcn.ls l\pply to the I>efendllnL 'fYM':. CODE CRIM. I'ROC. chopter ()Z

 'rho ale ef Ihe victim al.. the lime of the offense   WIIS   three (3)    years.
 Tiroe             N/A DAYS
 CredilOO:         NOTES: N/A
                       i




            This cause was callcd for trial in Boiley County. TeXl's. The SUIte apl"nre() by her Di$trict Attorney as camed aba,·o.
          CoupaeI/WnIYEll:..illounsel (sc).,t lone)
 18I D..fendant aPJ,eared in persec with COllnsel.
 o   Defendant. knowingly. ;nfellillently. and vol;. Com:
 CRIM. PHOC. art. 42.12 § 9,
          Tbe Courl ORDERS that Dofendant is given credit noted above for the lime .spent incnrc/!ratoo. The Court ORDERS
 Dcleudant to !lay aU Jines. court costS. and ..e..tilutiOD os lodic3ted above.




                                                                                                                                 43
           The Collrt ORD'ERS Ih:lL.no Jill        I shall be ent'r OF WRITTEN NOTICE FROM THE TF.xAS DEPARTMENT OF I'UBI.JC SAFETY (DPS). THE
COURT FURTHEH ORDERS DEFENDANT TO ANNUALLY RENEW THE LICENSE OR CERTIFICATE. TH.E DPS
SHALL PL,\CE AN INDICATION ON THE DEFENDANT'S DRIVER'S UCENSE OR PERSONAL IDENTIFICATION
CERTIFICATE THAT TUE DEFENDANT IS SUBJECT TO TffE SEX OFF,ENDER REGISTRAl'lON ItEQUI REMENTS.
'I'BE COUR'r ORDERS THE CLERK OF THE COURT '1'0 SEND A COpy OF THIS ORDER TO THE DrS AN)) TO
DEFI-:NnAN'r.TEJ(. eCI) ART. 42.0](;.

RESTITUTION PAYABLE TO THE NEW MEXICO COALITION OF SEXUAL ASSAULT .PROCRAMS, INC.


Signed and entered on Jalluary 16, 2009


                                                                      JUDGE PRESIDING




Clerk: 'Elaine J>ar'ket




                                                                                                            Right Thumbprint




                                                                                                   P.... ,OCt




                                                                                                                                     44
                                                                    NO.Z557

                 STATE OF TEXAS                                         §        IN THE DISTRICT COURT
                                                                        §
                                                                        §        l8'TI'H JUDICIAL DlSTRlCf
                                                                        §
                 JOHN DENNIS ANTHONY                                    §        BAILEY COUNTY. TEXAS


                                   ORDER. FOR EXAMINATION REGARDING INCOMPETENCY

                            On December     L         2008, the Court considered the suggestion of iDcompetClCY ~ stand

                trilll in thi9 cause with respect to John Dennis Anthony, Defmdaflt. and the Court is oftbe opinion ­

                that there Is evidence to support a fi.nding of i.ocompeteocy and that Defendant should be examined

                as provided by Article 46.8.021 of the Tens Code ofCriminal Procedure..

                            It is. thenlfore. ORDERED that Dr. Robert Morgan &hall examine Jobo Deouis AJrtbony to

                deteDniDc ifJolm Dcunis AuthoDy is i.DoompeteDt fa stand trial in this cause, as provided by Azticle

                468 of the Texas Code of Criminal Procedure.

                            JaM Dem1is Anthony is ORDERED tQ ~ubrnlt-to the examination by Dr. RobertMorgao. It

                it furtbcr ORDERED tllat Pr. Robert Morgan shall do sucb exam.iJ:ul1ion at            (be   Bailey County Jail

                            [t   is ftu1heT ORDERED that a written mport of the exlDllinatioD as described below be

                submittro to the Court not later than thirty (30) days of the date oftbis Order.

                            Said wtittc:n report WaU state the expert's opinion            011   defeDdant's competcDc;y or

                i.noompcto~_c y      to stand trial or explai.D why the expert is unable to sta1e such an opinion and. shall

                also: (&) identify and address specific iss4Jes ~ to the ex.pert for evaluation, (b) documeat 1hat

                the c:xpc:rt expl.aioed to the defendant the purpose oftbe ~Lllrtion, the persons to whom a report on

                the evalUlltion Is provided, IIXId the limits on MC3 of confidentiality applying to the relationship

                between the expert and the defendant, (c) include            8   descriptioc. of the procedures used l.n the.



 Vol. _lli.- -rg.J_O.-..J _
_DI5t:rk~ \.         • ,.

        8tO/uoli!J




                                                                                                                           28
                                -



           examination. (d) state the cxmniDer'9 observations, findings, and opinions pet'tai:ni.ns to the

           Defendant', competency to stand trial. and (c) any recommended trea2men1.

                   Fwtbennore. if &he ~ 'concludes thar Defcodant is incorope1ellt to ~d trial, the

           report shall include:

                   (I) the cxllCt DftlUl'e oftbe deficits resulting from the dcfeodaut', mental iUoess or JJleD18l

           retardld:i on, if any. Iha1 impact the factors Ii sted In Arti cle 468.024, COllIributio.g to the defe:ndant's



                   (2) prospective treatmeat option$. if any. appropriate for the dcfeOOant.

                   It is further ORDERED that the cxpc:rt's report may not stale the expert's oplnioo on the

           defeDdant'1 sanity at the time of the alleged off~ if in lhc: opinion ofthe expert the OOfendaot is

           inoompeteDt to proceed.

                   It is further ORDERED that the expert provide the cxpert's report to the Court and the'

           appropriate parties in !be form provided by the Texas Correctional Office. Ol:'l Offendas with Medic&l .

           or Men1allmpaimcnts under Section 614.OO32(b) of the Health aDd Safety Code.
                                                                                                              ~V4..r~
                   It is fur1her ORDERED that this matter is set for a bearing before .this Court on 9~

           ~ ~:1 Muleshoe. Texas at which time the Court sbt11 consider the reports of any experts
           herein. On the date of such hc:aring, the Court shall d~ if there is evidence to ropport A

         : findiztg of incompetcncy to stand tria.I and if it will be necessary to impaneJ               Il   jwy f~   llJ)



           iocompw;ncy trial as provided by Article 46B.051 of the Texas Code of Crimi..nal Procedure.
                   Signed on _ _D_E_C_8_20_08                   _




                                                      ~
                                                      ~-     JUDOBPRES



                                                                                                         Vol-lli- .rr..M­
                                                                                                         T>b.trict Cr:imi I lImilt

    1l101t10~                                                                                                       tl0;19;1;0
--""-­                                                                                                 XVd 8t:80




                                                                                                                       29­